 



EXHIBIT 10.16

PURCHASE AND SALE AGREEMENT

 

dated as of December 13, 2016

 

between

 

OPIANT PHARMACEUTICALS, INC.

 

and

 

SWK FUNDING LLC



 

 

Table of Contents     Page  ARTICLE I   DEFINED TERMS AND RULES OF CONSTRUCTION
      Section 1.1 Defined Terms 1 Section 1.2 Rules of Construction 9      
ARTICLE II   PURCHASE AND SALE OF THE PURCHASED ASSETS       Section 2.1
Purchase and Sale 10 Section 2.2 Purchase Price 12 Section 2.3 No Assumed
Obligations 12 Section 2.4 Excluded Assets 12 Section 2.5 Power of Attorney 13  
    ARTICLE III   REPRESENTATIONS AND WARRANTIES OF THE SELLER       Section 3.1
Organization 13 Section 3.2 No Conflicts 14 Section 3.3 Authorization 14 Section
3.4 Ownership 15 Section 3.5 Governmental and Third Party Authorizations 15
Section 3.6 No Litigation 15 Section 3.7 Solvency 16 Section 3.8 Tax Matters 16
Section 3.9 No Brokers’ Fees 16 Section 3.10 Compliance with Laws 16 Section
3.11 Intellectual Property Matters 16 Section 3.12 Regulatory Approval,
Manufacturing and Marketing 18 Section 3.13 License Agreement 19 Section 3.14
Profit Sharing Arrangements 21 Section 3.15 UCC Matters 21 Section 3.16 Set-off
and Other Sources of Royalty Reduction 21 Section 3.17 Investment Company Status
22

i

 

ARTICLE IV  

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

      Section 4.1 Organization 22 Section 4.2 No Conflicts 22 Section 4.3
Authorization 22 Section 4.4 Governmental and Third Party Authorizations 23
Section 4.5 No Litigation 23 Section 4.6 Access to Information 23 Section 4.7
Funds Available 23 ARTICLE V   COVENANTS   Section 5.1 Books and Records;
Notices 24 Section 5.2 Confidentiality; Public Announcement 25 Section 5.3
Further Assurances 26 Section 5.4 Payments on Account of the Purchased Assets 27
Section 5.5 Intellectual Property Matters 28 Section 5.6 License Agreement 30
Section 5.7 Termination of Product Agreements; Mergers, Consolidations and Asset
Sales Involving Licensee; Manufacture of Product by Seller 32 Section 5.8 Audits
33 Section 5.9 Tax Matters 33 ARTICLE VI   THE CLOSING   Section 6.1 Closing 34
Section 6.2 Closing Deliverables of the Seller 34 Section 6.3 Closing
Deliverables of the Purchaser 35 Section 6.4 Receipt 35 ARTICLE VII  
INDEMNIFICATION   Section 7.1 Indemnification by the Seller 35 Section 7.2
Indemnification by the Purchaser 35 Section 7.3 Procedures 36 Section 7.4
Exclusive Remedy 37 ARTICLE VIII   MISCELLANEOUS   Section 8.1 Survival 37
Section 8.2 Specific Performance 37 Section 8.3 Notices 37 Section 8.4
Successors and Assigns 39 Section 8.5 Independent Nature of Relationship 39

ii

 

Section 8.6 Entire Agreement 39 Section 8.7 Governing Law 40 Section 8.8 Waiver
of Jury Trial 40 Section 8.9 Severability 41 Section 8.10 Counterparts 41
Section 8.11 Amendments; No Waivers 41 Section 8.12 Table of Contents and
Headings 41       Exhibit A Form of Bill of Sale   Exhibit B Form of Licensee
Instruction   Exhibit C Form of Opinion of Special Counsel to the Seller        
Schedule 3.6 Litigation   Schedule 3.11(a)(i) Product Specific Patents  
Schedule 3.11 (a)(ii) Joint Patents   Schedule 3.11(b) Opiant Patents   Schedule
3.13(m) License Agreement Representations and Warranties   Schedule 3.14 Profit
Sharing Arrangements  

iii

 

PURCHASE AND SALE AGREEMENT

 

This PURCHASE AND SALE AGREEMENT (this “Agreement”) dated as of December 13,
2016 is between Opiant Pharmaceuticals, Inc., a Nevada corporation (the
“Seller”), and SWK Funding LLC, a Delaware limited liability company (the
“Purchaser”).

W I T N E S S E T H :

WHEREAS, the Seller has the right to receive milestones and royalties based on
the worldwide net sales of Products under the License Agreement; and

WHEREAS, the Seller desires to sell, contribute, assign, transfer, convey and
grant to the Purchaser, and the Purchaser desires to purchase, acquire and
accept from the Seller, the Purchased Assets described herein, upon and subject
to the terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINED TERMS AND RULES OF CONSTRUCTION

Section 1.1 Defined Terms. The following terms, as used herein, shall have the
following respective meanings:

“Adapt Agreements” means the License Agreement and any sub-license agreements
concerning any Product or Opiant Technology (as it relates to any Product)
entered into by Licensee and any and all other related agreements concerning any
Product or Opiant Technology (as it relates to any Product) by and between
Seller and Licensee, or Licensee and a sub-licensee and/or a third party, as
applicable, in each case only to the extent that such agreements relate to sale,
manufacture, marketing, distribution or license of any Product or Opiant
Technology (as it relates to any Product).

“Adapt Applied Know-How” has the meaning set forth in Section 1.2 of the License
Agreement.

“Adapt Applied Patents” has the meaning set forth in Section 1.3 of the License
Agreement.

“Additional License Agreements” means any New Arrangement and any additional
revenue generating agreements entered into by Seller with Counterparties with
respect to the sale, manufacture, marketing, distribution or licensing of any
Product or Opiant Technology (as it relates to any Product), as well as any and
all sub-license agreements entered into by such Counterparty and any and all
other related agreements by and between Seller and such Counterparty, or such
Counterparty and a sub-licensee, as applicable with respect to the sale,
manufacture, marketing, distribution or license of any Product or Opiant
Technology (as it relates to any Product).

1

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, “control” of a Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative to the foregoing.

“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of Governmental Authorities applicable to such Person or any of its
properties or assets.

“Bankruptcy Event” means the occurrence of any of the following in respect of a
Person: (a) an admission in writing by such Person of its inability to pay its
debts generally or a general assignment by such Person for the benefit of
creditors; (b) the filing of any petition or answer by such Person seeking to
adjudicate itself as bankrupt or insolvent, or seeking for itself any
liquidation, winding-up, reorganization, arrangement, adjustment, protection,
relief or composition of such Person or its debts under any law relating to
bankruptcy, insolvency, receivership, winding-up, liquidation, reorganization,
examination, relief of debtors or other similar law now or hereafter in effect,
or seeking, consenting to or acquiescing in the entry of an order for relief in
any case under any such law, or the appointment of or taking possession by a
receiver, trustee, custodian, liquidator, examiner, assignee, sequestrator or
other similar official for such Person or for any substantial part of its
property; (c) corporate or other action taken by such Person to authorize any of
the actions set forth in clause (a) or clause (b) above; or (d) without the
consent or acquiescence of such Person, the entering of an order for relief or
approving a petition for relief or reorganization or any other petition seeking
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or other similar relief under any present or future bankruptcy,
insolvency or similar statute, law or regulation, or the filing of any such
petition against such Person, or, without the consent or acquiescence of such
Person, the entering of an order appointing a trustee, custodian, receiver or
liquidator of such Person or of all or any substantial part of the property of
such Person.

“Bill of Sale” means that certain bill of sale dated as of the Closing Date
executed by the Seller and the Purchaser substantially in the form of Exhibit A.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Applicable
Law to remain closed.

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date, including common shares, ordinary shares, preferred shares,
membership interests or share capital in a limited liability company or other
Person, limited or general partnership interests in a partnership, beneficial
interests in trusts or any other equivalent of such ownership interest or any
options, warrants and other rights to acquire such shares or interests,
including rights to allocations and distributions, dividends, redemption
payments and liquidation payments.

2

 

“Capped Royalty Amount” means $20,625,000 unless the Earn Out Milestone is
achieved, then such Capped Royalty Amount means $26,250,000, it being understood
and agreed that if any Royalties are required to be refunded, returned or
otherwise paid by the Purchaser to Seller or to Licensee, such Royalties shall
be disregarded for purposes of determining whether the Capped Royalty Amount has
been reached; provided, however, that the Capped Royalty Amount shall be
increased by 1.5 times the aggregate amount of any costs and expenses (including
attorneys’ fees and expenses) incurred by the Purchaser in connection with (i)
any defense or enforcement of the Opiant Technology under Section 5.5(e), or
(ii) the participation or control of the Purchaser (with counsel appointed by
it) under Section 5.6(d) of any meeting, discussion, action, suit or other
proceeding relating to any breach, default or termination event or alleged
breach, default or termination event by Licensee under the License Agreement,
including any counterclaim, settlement discussions or meetings.

 

“Commercial Sublicensee” has the meaning set forth in Section 1.11 of the
License Agreement.

 

“Commercialize” has the meaning set forth in Section 1.12 of the License
Agreement.

 

“Confidential Information” means, as it relates to the Seller and its
Affiliates, Products and the Opiant Technology, all information (whether written
or oral, or in electronic or other form) involving or relating in any way,
directly or indirectly, to Products, the License Agreement, the Purchased Assets
or the Royalties, including (a) any license, sublicense, assignment, product
development, royalty, sale, supply or other agreements (including the License
Agreement) involving or relating in any way, directly or indirectly, to the
Purchased Assets, the Royalties or the intellectual property, compounds or
products giving rise to the Purchased Assets, and including all terms and
conditions thereof and the identities of the parties thereto, (b) any reports,
data, materials or other documents of any kind concerning or relating in any
way, directly or indirectly, to the Seller, Products, the License Agreement, the
Purchased Assets, the Royalties or the intellectual property, compounds or
products giving rise to the Purchased Assets, and including reports, data,
materials or other documents of any kind delivered pursuant to or under any of
the agreements referred to in clause (a) above, and (c) any inventions, devices,
improvements, formulations, discoveries, compositions, ingredients, patents,
patent applications, know-how, processes, trial results, research, developments
or any other intellectual property, trade secrets or information involving or
relating in any way, directly or indirectly, to the Purchased Assets or the
compounds or products giving rise to the Purchased Assets; provided, however,
that, solely for purposes of this Agreement, Confidential Information shall not
include information that is (i) already in the public domain at the time the
information is disclosed other than as a result of disclosure in violation of
the confidentiality undertakings in this Agreement, (ii) lawfully obtainable
from other sources, (iii) required to be disclosed in any document to be filed
with any Governmental Authority, or (iv) required to be disclosed by court or
administrative order or under laws, rules and regulations applicable to the
Seller or the Purchaser or their respective Affiliates (including securities
laws, rules and regulations), as the case may be, or pursuant to the rules and
regulations of any stock exchange or stock market on which securities of the
Seller or the Purchaser or their respective Affiliates may be listed for
trading.

3

 

“Counterparty” means Licensee and any other Persons counterparty to an
Additional License Agreement.

“Development” has the meaning set forth in Section 1.17 of the License
Agreement. “Dollar” or the sign “$” means United States dollars.

“Earn Out Milestone” means the point in time that Licensee has received in
excess of $25,000,000 of cumulative Net Sales for any two consecutive fiscal
quarters during the period from October 1, 2016 through September 30, 2017 from
the sale of Narcan®.

“Earn Out Milestone Payment” means $3,750,000.

“FDA” means the U.S. Food and Drug Administration and any successor agency
thereto.

“GAAP” means generally accepted accounting principles in effect in the United
States from time to time.

“Generic Competition” has the meaning set forth in Section 5.4.3 of the License
Agreement.

 

“Generic Product” has the meaning set forth in Section 1.30 of the License
Agreement.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority (including supranational authority), commission,
instrumentality, regulatory body, court, central bank or other Person exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including each Patent Office, the FDA
and any other government authority in any country.

“Indemnification Cap” means the Purchase Price plus an annual rate of return of
12% (compounded monthly) as of any date of determination; provided, however,
that in no event shall the indemnification cap exceed 150% of the Purchase
Price.

“Information” has the meaning set forth in Section 1.32 of the License
Agreement.

“Intellectual Property Rights” means the Opiant Technology, Adapt Applied
Patents, Adapt Applied Know-How and Joint Intellectual Property Rights.

“Joint Intellectual Property Rights” has the meaning set forth in Section 6.1.2
of the License Agreement.

4

 



“Joint Patents” has the meaning set forth in Section 6.1.2 of the License
Agreement.

“License Agreement” means that certain License Agreement dated as of December
15, 2014 between the Seller and Licensee, as amended by the License Amendment,
and as further amended from time to time, and as further amended and
supplemented by the Licensee Instruction. The term “License Agreement” shall
include all rights that arise therefrom and relate thereto.

“License Amendment” means that certain Amendment No. 1 to License Agreement,
dated December 13, 2016, by and between the Seller and Licensee.

“Licensed Patents” means the Product Specific Patents, Opiant Patents and Joint
Patents.

“Licensee” means Adapt Pharma Operations Limited, an Irish limited company.
“Licensee Instruction” means the irrevocable direction to Licensee in the form
set forth in Exhibit B.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property or other priority or preferential arrangement of any
kind or nature whatsoever, in each case to secure payment of a debt or
performance of an obligation, including any conditional sale or any sale with
recourse, other than obligations due under the License Agreement.

“Lightlake Cost Cap” has the meaning set forth in Section 3.8.1 of the License
Agreement.

“Loss” means any loss, set-off, off-set, rescission, counterclaim, reduction,
deduction, defense, cost, charge, expense, interest, fee, payment, demand,
liability, claim, action, proceeding, penalty, fine, damages, judgment, order or
other sanction.

“Material Adverse Change” means any event, circumstance or change resulting in a
material adverse effect, in any respect, on (a) the legality, validity or
enforceability of any of the Transaction Documents, any Product Agreement or the
back-up security interest granted pursuant to Section 2.1(d), (b) the right or
ability of the Seller (or any permitted assignee) or the Purchaser to perform
any of its obligations under any of the Transaction Documents or any Product
Agreement, in each case to which it is a party, or to consummate the
transactions contemplated hereunder or thereunder, (c) the rights or remedies of
the Purchaser under any of the Transaction Documents or of the Purchaser or the
Seller under any Product Agreement, (d) the timing, amount or duration of the
Royalties, (e) the Purchased Assets or (f) the Opiant Technology as it relates
to the Product.

“Narcan®” means Narcan® (naloxone HCI), the brand name for the product covered
by NDA 208411.

5

 



“NDA 208411” means New Drug Application 208411 granted to applicant Adapt Pharma
Operations Limited and approved on November 18, 2015, and all additions,
supplements, extensions and amendments thereof.

“Net Sales” has the meaning set forth in Section 1.45 of the License Agreement.

“NIDA Agreement” has the meaning set forth in Section 1.47 of the License
Agreement.

“Opiant Know-How” has the meaning set forth in Section 1.38 of the License
Agreement, defined as “Lightlake Know-How”.

“Opiant Patents” has the meaning set forth in Section 1.39 of the License
Agreement, defined as “Lightlake Patents”.

“Opiant Technology” means the Opiant Know-How, Opiant Patents, Product Specific
Patents and Seller’s interest in the Joint Intellectual Property Rights.

“Orange Book” means the Approved Drug Products with Therapeutic Equivalence
Evaluations maintained by the FDA.

“Patents” has the meaning set forth in in Section 1.49 of the License Agreement.

“Patent Office” means the applicable patent office, including the United States
Patent and Trademark Office and any comparable foreign patent office.

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

“Product” has the meaning set forth in Section 1.51 of the License Agreement.
For the avoidance of doubt, “Product” includes Follow-On Products as defined in
Section 5.2.5 of the License Agreement.

“Product Agreements” means the Adapt Agreements and any Additional License
Agreements.

“Product Specific Patents” has the meaning set forth in Section 1.52 of the
License Agreement.

“Purchase Price” means (a) the Upfront Purchase Price if the Earn Out Milestone
is not achieved, and (b) the aggregate amount of (i) the Upfront Purchase Price
and (ii) the Earn Out Milestone Payment, if such Earn Out Milestone is achieved.

“Purchased Assets” means, collectively, the Seller’s (a) right, title and
interest in, to and under the Product Agreements to (i) receive all of the
Royalties up to the Capped Royalty Amount, and thereafter to receive the
Residual Royalty, and (ii) receive the statements produced by Licensee pursuant
to Section 5.6 of the License Agreement and (b) right, to the extent possible
under this Agreement, to cure any breach of or default under any Product
Agreement by the Seller.

6

 



“Regulatory Agency” means a Governmental Authority with responsibility for the
approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals in any country.

“Regulatory Approvals” means, collectively, all regulatory approvals,
registrations, certificates, authorizations, permits and supplements thereto, as
well as associated materials (including the product dossier) pursuant to which
Products may be marketed, sold and distributed in a jurisdiction, issued by the
appropriate Regulatory Agency.

“Residual Royalty” means (i) if the Earn Out Milestone is paid, then Purchaser
shall receive 10% of all Royalties, provided, however, that if no generic
version of Narcan® is commercialized prior to the sixth anniversary of the
Closing, then Purchaser shall receive 5% of all Royalties after such date, and
(ii) if the Earn Out Milestone is not paid, then Purchaser shall receive 7.86%
of all Royalties, provided, however, that if no generic version of Narcan® is
commercialized prior to the sixth anniversary of the Closing, then Purchaser
shall receive 3.93% of all Royalties after such date.

“Retained Royalties” means all Royalties other than the Residual Royalties.

“Retained Royalty Sale” means a sale, transfer, conveyance, commercialization or
monetization of any Retained Royalties.

“Royalties” means (a) all amounts or fees paid or payable, owed or owing,
accrued or otherwise required to be paid to the Seller or any of its Affiliates
arising out of, related to or resulting from the sale by Licensee or its
Affiliates or its and their Sublicensees, successors and assigns, of Narcan® or
any other Product, and, in each case, attributable to the period commencing on
the Royalties Commencement Date, including (i) amounts pursuant to Section 5.4
of the License Agreement, (ii) post-termination royalties pursuant to Section
10.8.2 of the License Agreement and (iii) amounts pursuant to Section 5.13 of
the License Agreement, (b) all milestone payments paid or payable, owed or
owing, accrued or otherwise required to be paid to the Seller or any of its
Affiliates pursuant to Sections 5.2 and 5.3 of the License Agreement, in each
case paid or payable, owed or owing, accrued or otherwise required to be paid on
or after the date hereof, (c) all indemnity payments, recoveries, damages,
reimbursement of expenses or awards or settlement amounts paid or payable, owed
or owing, accrued or otherwise required to be paid to the Seller or any of its
Affiliates by Licensee or any third party and arising out of or relating to any
Product or Opiant Technology (as it relates to any Product) or as a result of a
breach by any Person (other than the Seller) of the License Agreement with
respect thereto and attributable to the period commencing on the Royalties
Commencement Date (other than reimbursements of Seller’s costs and expenses in
connection with such action pursuant to the License Agreement to the extent that
such costs and expenses have not been borne by the Purchaser), including
pursuant to Section 6.4.3 of the License Agreement, (d) all interest on any
amounts referred to in the foregoing clauses (a), (b) and (c), paid or payable,
owed or owing or otherwise required to be paid to the Seller or any of its
Affiliates, including pursuant to Section 5.9 of the License Agreement, (e) all
amounts paid or payable, owed or owing, accrued or otherwise required to be paid
to the Seller or any of its Affiliates by one or more licensees or sublicensees
under any New Arrangement or due to a Self-commercialization Event, (f) all
other amounts paid or payable, owed or owing or otherwise required to be paid to
the Seller or any of its Affiliates by Licensee or any other Person arising out
of, related to or resulting from Narcan® or any other Product, Opiant Technology
(as it relates to any Product) or the Product Agreements and attributable to the
period commencing on the Royalties Commencement Date, (g) all accounts (as
defined under the UCC) evidencing the rights to the payments and amounts
described herein and (h) all proceeds (as defined under the UCC) of any of the
foregoing.

7

 



“Royalties Commencement Date” means October 1, 2016.

“SEC” means the U.S. Securities and Exchange Commission.

“Set-off” means any set-off, off-set, rescission, counterclaim, reduction,
deduction or defense.

“Specified Product” means any Product in respect of which royalties or amounts
will be due under the License Agreement.

“Sublicensee” has the meaning set forth in Section 1.61 of the License
Agreement.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person or by
one or more other Subsidiaries of such Person.

“Third Party” has the meaning set forth in Section 1.62 of the License
Agreement.

“Third Party Royalty” has the meaning set forth in Section 5.5 of the License
Agreement.

“Transaction Documents” means this Agreement, the Bill of Sale and the Licensee
Instruction.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Nevada; provided, that, if, with respect to any financing statement or
by reason of any provisions of law, the perfection or the effect of perfection
or non-perfection of the back-up security interest or any portion thereof
granted pursuant to Section 2.1(d) is governed by the Uniform Commercial Code as
in effect in a jurisdiction of the United States other than the State of Nevada,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions of this Agreement and any
financing statement relating to such perfection or effect of perfection or
non-perfection.

8

 



“Upfront Payment” means any payment from a Counterparty pursuant to an
Additional License Agreement payable at the time such agreement is executed.

“U.S.” or “United States” means the United States of America.

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

Additional Definitions. The following definitions shall have the meaning
ascribed to such definition in the corresponding section:

Defined Term Section Agreement Preamble Closing 6.1 Closing Date 6.1 Disputes
3.11(h) Excluded Liabilities and Obligations 2.3 New Arrangement 5.7(a)
Nonassignable Assets 2.4 Purchaser Preamble Purchaser Account 5.4(b) Purchaser
Indemnified Party 7.1 Purchaser Offer Notice 5.8(b) Retained Royalty Sale Notice
5.8(a) Retained Royalty Sale Period 5.8(c) Self-commercialization Event 5.7(c)
Seller Preamble Seller Account 5.4(d) Seller Indemnified Party 7.2 Seller’s
Notice 5.8(d) Upfront Purchase Price 2.2

 

Section 1.2 Rules of Construction. Unless the context otherwise requires, in
this Agreement:

(a) A term has the meaning assigned to it and an accounting term not otherwise
defined has the meaning assigned to it in accordance with GAAP.

(b) Unless otherwise defined, all terms used herein that are defined in the UCC
shall have the meanings stated in the UCC.

(c) Words of the masculine, feminine or neuter gender shall mean and include the
correlative words of other genders, and words in the singular shall include the
plural, and vice versa.

9

 



(d) The terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without limitation”.

(e) References to an agreement or other document include references to such
agreement or document as amended, restated, reformed, supplemented or otherwise
modified in accordance with the terms hereof and thereof and include any
annexes, exhibits and schedules attached thereto.

(f) References to any statute or other legislative provision shall include any
statutory or legislative modification or re-enactment thereof, or any
substitution therefor.

(g) References to any Person shall be construed to include such Person’s
successors and permitted assigns.

(h) The word “will” shall be construed to have the same meaning and effect as
the word “shall”.

(i) The words “hereof”, “herein”, “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision hereof, and Article, Section and Exhibit references herein
are references to Articles and Sections of, and Exhibits to, this Agreement
unless otherwise specified.

(j) In the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and each of the words
“to” and “until” means “to but excluding”.

(k) Where any payment is to be made, any funds are to be applied or any
calculation is to be made under this Agreement on a day that is not a Business
Day, unless this Agreement otherwise provides, such payment shall be made, such
funds shall be applied and such calculation shall be made on the succeeding
Business Day, and payments shall be adjusted accordingly.

(l) Any reference herein to a term that is defined by reference to its meaning
in the License Agreement shall refer to such term’s meaning in the License
Agreement as in existence on the date hereof (and not to any new, substituted or
amended version thereof unless the Purchaser has consented thereto).

ARTICLE II

PURCHASE AND SALE OF THE PURCHASED ASSETS

Section 2.1 Purchase and Sale.

(a) Subject to the terms and conditions of this Agreement, on the Closing Date,
the Seller hereby sells, contributes, assigns, transfers, conveys and grants to
the Purchaser, and the Purchaser hereby purchases, acquires and accepts from the
Seller, all of the Seller’s right, title and interest in and to the Purchased
Assets, free and clear of any and all Liens, other than those Liens created in
favor of the Purchaser by the Transaction Documents.

10

 



(b) The Seller and the Purchaser intend and agree that the sale, contribution,
assignment, transfer, conveyance and granting of the Purchased Assets under this
Agreement shall be, and are, a true, complete, absolute and irrevocable
assignment and sale by the Seller to the Purchaser of the Purchased Assets and
that such assignment and sale shall provide the Purchaser with the full benefits
of ownership of the Purchased Assets. Neither the Seller nor the Purchaser
intends the transactions contemplated hereunder to be, or for any purpose
characterized as, a loan from the Purchaser to the Seller or a pledge or
assignment or only a security agreement. The Seller waives any right to contest
or otherwise assert that this Agreement does not constitute a true, complete,
absolute and irrevocable sale and assignment by the Seller to the Purchaser of
the Purchased Assets under Applicable Law, which waiver shall be enforceable
against the Seller in any Bankruptcy Event relating to the Seller. The sale,
contribution, assignment, transfer, conveyance and granting of the Purchased
Assets shall be reflected on the Seller’s financial statements and other records
as a sale of assets to the Purchaser (except to the extent GAAP or the rules of
the SEC require otherwise with respect to the Seller’s consolidated financial
statements).

(c) The Seller hereby authorizes the Purchaser or its designee to execute,
record and file, and consents to the Purchaser or its designee executing,
recording and filing, at the Purchaser’s sole cost and expense, financing
statements in the appropriate filing offices under the UCC (and continuation
statements with respect to such financing statements when applicable), and
amendments thereto or assignments thereof, in such manner and in such
jurisdictions as are necessary or appropriate to evidence or perfect the sale,
contribution, assignment, transfer, conveyance and grant by the Seller to the
Purchaser, and the purchase, acquisition and acceptance by the Purchaser from
the Seller, of the Purchased Assets and to perfect the security interest in the
Purchased Assets granted by the Seller to the Purchaser pursuant to Section
2.1(d).

(d) Notwithstanding that the Seller and the Purchaser expressly intend for the
sale, contribution, assignment, transfer, conveyance and granting of the
Purchased Assets to be a true, complete, absolute and irrevocable sale and
assignment, the Seller hereby assigns, conveys, grants and pledges to the
Purchaser, as security for its obligations created hereunder in the event that
the transfer contemplated by this Agreement is held not to be a sale, a security
interest in and to all of the Seller’s right, title and interest in, to and
under the Purchased Assets and, in such event, this Agreement shall constitute a
security agreement.

(e) The Purchaser acknowledges and agrees that, other than the representations
and warranties of the Seller specifically contained in Article III, (a) there
are no representations or warranties of the Seller either expressed or implied
with respect to the Royalties or the Purchased Assets and that it does not rely
on, and shall have no remedies in respect of, any representation or warranty not
specifically set forth in Article III, and (b) nothing contained herein
guarantees that sales of the Product and Royalties due to the Purchaser will
meet the total Purchase Price or Capped Royalty Amount (it being understood and
agreed that nothing in this Section 2.1(e) shall limit in any way the Seller’s
obligations under Article VII).

11

 

Section 2.2 Purchase Price.

(a) In partial consideration for the sale, contribution, assignment, transfer,
conveyance and granting of the Purchased Assets, and subject to the terms and
conditions set forth herein, the Purchaser shall pay (or cause to be paid) to
the Seller, or the Seller’s designee, on the Closing Date, the sum of
$13,750,000.00, in immediately available funds by wire transfer to the Seller
Account (the “Upfront Purchase Price”).

(b) In partial consideration for the sale, contribution, assignment, transfer,
conveyance and granting of the Purchased Assets, and subject to the terms and
conditions set forth herein, the Purchaser shall pay (or cause to be paid) to
the Seller, or the Seller’s designee, the Earn Out Milestone Payment, in
immediately available funds by wire transfer to the Seller Account, within five
(5) Business Days of the date that the Earn Out Milestone has been achieved.

Section 2.3 No Assumed Obligations. Notwithstanding any provision in this
Agreement, the License Agreement (including the last sentence of Section 11.3.1
thereof) or any other writing to the contrary, the Purchaser is purchasing,
acquiring and accepting only the Purchased Assets and is not assuming any
liability or obligation of the Seller or any of the Seller’s Affiliates of
whatever nature, whether presently in existence or arising or asserted
hereafter, including any liability or obligation of the Seller under the License
Agreement whatsoever (and including, for the avoidance of doubt, the liabilities
and obligations set forth in Section 10.8.1 thereof). All such liabilities and
obligations shall be retained by and remain liabilities and obligations of the
Seller or the Seller’s Affiliates (the “Excluded Liabilities and Obligations”).

Section 2.4 Excluded Assets. The Purchaser does not, by purchase, acquisition or
acceptance of the rights, title or interest granted hereunder or otherwise
pursuant to any of the Transaction Documents, purchase, acquire or accept any
assets or contract rights of the Seller under the License Agreement, other than
the Purchased Assets, or any other assets of the Seller. Furthermore, nothing in
this Agreement nor the consummation of the transactions contemplated hereby
shall be construed as an attempt or agreement to assign any asset included in
the Purchased Assets, including any contract, approval, authorization or other
right, which by its terms or by Law is nonassignable without the consent of a
third party or is cancelable by a third party in the event of an assignment
(“Nonassignable Assets”) unless and until such consent shall have been obtained
or to the extent any such assignment restriction is removed or expires by its
term. Seller shall use its commercially reasonable efforts to cooperate with
Purchaser in endeavoring to obtain such consents promptly. In the event consents
to the assignment thereof cannot be obtained, such Nonassignable Assets shall be
held by Seller in trust for Purchaser and the covenants and obligations
thereunder shall be performed by Seller in Purchaser’s name and all benefits and
obligations existing thereunder shall be for Purchaser’s account. Seller shall
take such actions as Purchaser may reasonably request so as to provide Purchaser
with the benefits of the Nonassignable Assets and to effect collection of money
or other consideration that becomes due and payable under the Nonassignable
Assets, and Seller shall promptly pay over to Purchases all money or other
consideration received by it in respect of all Nonassignable Assets.

12

 

Section 2.5 Power of Attorney. Notwithstanding anything to the contrary in this
Agreement but subject to Section 5.5, as of and from the Closing Date, Seller on
behalf of itself and its Affiliates, and subject to the terms set forth in this
Section 2.5, hereby irrevocably constitutes and appoints Purchaser, to the
extent permitted by applicable Law and the terms of the Nonassignable Assets,
with full power of substitution as Seller’s true and lawful attorney in fact
with full irrevocable power and authority in the name and place of Seller and in
the name of Seller or in its own name, to take any and all appropriate action
and to execute and deliver any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Agreement and the Bill
of Sale and, to the extent that Seller has the right under applicable Law and
any applicable contract, Seller hereby grants to Purchaser the power and right,
on behalf of Seller, to the extent Seller has the legal power or right to do
such act for its own benefit without notice to or assent by Seller, and at any
time, to do the following: (a) pay or discharge any taxes, Liens (other than
Liens arising through Purchaser), security interests, or other encumbrances
levied or placed on or threatened against the Purchased Assets; (b) communicate
in its own name with any party to any contract with regard to the assignment of
the right, title and interest of Seller in and under the Purchased Assets; (c)
execute, in connection with the transfer of title, any endorsements, assignments
or other instruments of conveyance or transfer with respect to the Purchased
Assets, (d) to perform all the obligations and receive all the benefits of
Seller under the Nonassignable Assets, and (e) defend, exercise or enforce any
of Seller’s rights under the Product Agreements or Product Specific Patents in
any manner reasonably necessary or advisable to protect Purchaser’s rights under
this Agreement and appoint Purchaser their attorneys-in-fact to act in their
name on their behalf. The power of attorney granted hereby is coupled with an
interest, and may not be revoked or canceled by Seller without Purchaser’s
written consent; provided, however that the term of the foregoing power of
attorney shall be effective from the Closing Date and shall terminate upon
Purchaser’s receipt of the Capped Royalty Amount. If reasonably requested by
Purchaser, Seller shall execute a standalone power of attorney consistent with
the terms of this Section 2.5 to enable Purchaser to present such power of
attorney to other parties without disclosing this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller hereby represents and warrants to the Purchaser as of the date hereof
as follows:

Section 3.1 Organization. The Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and has all
corporate power and authority, and all licenses, permits, franchises,
authorizations, consents and approvals of all Governmental Authorities, required
to own its property and conduct its business as now conducted, to execute and
deliver, and perform its obligations under, the Transaction Documents to which
it is party and to exercise its rights and to perform its obligations under the
License Agreement. The Seller is duly qualified to transact business as a
foreign corporation and is in good standing in every jurisdiction in which the
conduct of its business or the ownership or leasing of property requires such
license or qualification is required by law (except where the failure to do so
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change).

13

 



Section 3.2 No Conflicts.

(a) None of the execution and delivery by the Seller of any of the Transaction
Documents to which the Seller is party, the performance by the Seller of the
obligations contemplated hereby or thereby or the consummation of the
transactions contemplated hereby or thereby will: (i) to Seller’s knowledge,
contravene, conflict with, result in a breach or violation of, constitute a
default (with or without notice or lapse of time, or both) under, require
prepayment under, or accelerate the performance provided by, in any respect, (A)
any statute, law, rule, ordinance or regulation of any Governmental Authority,
or any judgment, order, writ, decree, permit or license of any Governmental
Authority, to which the Seller or any of its Subsidiaries or any of their
respective assets or properties may be subject or bound, (B) any term or
provision of any contract, agreement, indenture, lease, license, deed,
commitment, obligation or instrument to which the Seller or any of its
Subsidiaries is a party or by which the Seller or any of its Subsidiaries or any
of their respective assets or properties is bound or committed (including the
License Agreement) or (C) any term or provision of any of the organizational
documents of the Seller or any of its Subsidiaries, except in the case of
clauses (A) and (B), for such breaches, violations or defaults that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Change; (ii) give rise to any additional right of
termination, cancellation or acceleration of any right or obligation of the
Seller or any of its Subsidiaries; or (iii) except as provided in any of the
Transaction Documents to which it is party, result in or require the creation or
imposition of any Lien on the Opiant Technology, Narcan® or any other Specified
Product, the License Agreement or the Purchased Assets.

(b) The Seller has not granted, nor does there exist, any Lien on the
Transaction Documents, any Product Agreement, the Opiant Technology or the
Purchased Assets. Except for the license granted by the Seller to Licensee under
the License Agreement, there are no licenses, sublicenses or other rights under
the Opiant Technology that have been granted to any other Person.

Section 3.3 Authorization. The execution and delivery of each of the Transaction
Documents to which the Seller is party and the performance by the Seller of its
obligations hereunder and thereunder have been duly authorized by the Seller.
Each Transaction Document to which the Seller is party has been duly executed
and delivered by the Seller and, when executed and delivered by all of the other
parties thereto, such Transaction Document shall constitute the legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, general equitable principles and principles of public policy.

14

 



Section 3.4 Ownership. The Seller is the exclusive owner of the entire right,
title (legal and equitable) and interest in, to and under the Purchased Assets
and the Opiant Technology and has good and valid title thereto, free and clear
of all Liens. The Seller has duly and legally filed or applied for registration
for its ownership interest in the Patents included in the Opiant Technology in
the United States Patent and Trademark Office, and the Seller is the sole or
joint “owner of record” of such Patents in the United States. The Purchased
Assets sold, contributed, assigned, transferred, conveyed and granted to the
Purchaser on the Closing Date have not been pledged, sold, contributed,
assigned, transferred, conveyed or granted by the Seller to any other Person.
The Seller has full right to sell, contribute, assign, transfer, convey and
grant the Purchased Assets to the Purchaser. Upon the sale, contribution,
assignment, transfer, conveyance and granting by the Seller of the Purchased
Assets to the Purchaser, the Purchaser shall acquire good and marketable title
to the Purchased Assets free and clear of all Liens, other than Liens in favor
of the Purchaser, and shall be the exclusive owner of the Purchased Assets. The
Purchaser has and shall have the same rights as the Seller would have with
respect to the Purchased Assets (if the Seller were still the owner of such
Purchased Assets) against any other Person.

Section 3.5 Governmental and Third Party Authorizations. The execution and
delivery by the Seller of the Transaction Documents to which the Seller is
party, the performance by the Seller of its obligations hereunder and thereunder
and the consummation of any of the transactions contemplated hereunder and
thereunder (including the sale, contribution, assignment, transfer, conveyance
and granting of the Purchased Assets to the Purchaser) do not require any
consent, approval, license, order, authorization or declaration from, notice to,
action or registration by or filing with any Governmental Authority or any other
Person (including any shareholder of, lender to or investor in, the Seller),
except for the filing of a Current Report on Form 8-K with the SEC, the filing
of UCC financing statements and the consent of Licensee contained in the
Licensee Instruction.

Section 3.6 No Litigation. Except as set forth on Schedule 3.6, there is no (a)
action, suit, arbitration proceeding, claim, demand, citation, summons,
subpoena, investigation or other proceeding (whether civil, criminal,
administrative, regulatory, investigative or informal) pending or, to the
knowledge of the Seller, threatened in respect of the Seller or any of its
Subsidiaries, Narcan®, any other Specified Product or the Purchased Assets
(including the License Agreement), at law or in equity, or (b) inquiry or
investigation (whether civil, criminal, administrative, regulatory,
investigative or informal) by or before a Governmental Authority pending or, to
the knowledge of the Seller, threatened against the Seller or any of its
Subsidiaries in respect of the Seller or any of its Subsidiaries, Narcan®, any
other Specified Product or the Purchased Assets (including the License
Agreement), that, in each case, (i) if adversely determined, would be a Material
Adverse Change, or (ii) challenges or seeks to prevent or delay the consummation
of any of the transactions contemplated by any of the Transaction Documents to
which the Seller is party.

15

 



Section 3.7 Solvency. The Seller has determined that, and by virtue of its
entering into the transactions contemplated by the Transaction Documents to
which the Seller is a party and its authorization, execution and delivery of the
Transaction Documents to which the Seller is a party, the Seller’s incurrence of
any liability hereunder or thereunder or contemplated hereby or thereby is in
its own best interests. Upon consummation of the transactions contemplated by
the Transaction Documents and the application of the proceeds therefrom, (a) the
fair saleable value of the Seller’s assets is greater than the sum of its debts,
liabilities and other obligations, including contingent liabilities, (b) the
present fair saleable value of the Seller’s assets is greater than the amount
that would be required to pay its probable liabilities on its existing debts and
other obligations existing as of the date hereof, including contingent
liabilities, as they become absolute and matured (c) the Seller is able to
realize upon its assets and pay its debts and other obligations existing as of
the date hereof, including contingent obligations, as they mature (d) the Seller
is not rendered insolvent, does not have unreasonably small capital with which
to engage in its business and is not unable to pay its debts as they mature, (e)
the Seller is not subject to any Bankruptcy Event and (f) the Seller is not
rendered insolvent within the meaning of Section 101(32) of Title 11 of the
United States Code.

Section 3.8 Tax Matters. No deduction or withholding for or on account of any
tax has been made, or was required under Applicable Law to be made, from any
payment to the Seller under the License Agreement and, following the Closing
Date, the Seller believes that no such deduction or withholding will be made or
required under currently Applicable Law to be made from any payment to the
Purchaser under the License Agreement. The Seller has never filed any tax return
or report under any name other than its exact legal name at the time of filing.
The Seller has filed (or caused to be filed) all tax returns and reports
required by law to have been filed by it and has paid all taxes required to be
paid by it, except any such taxes that are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP have been set aside on its books.

Section 3.9 No Brokers’ Fees. The Seller has not taken any action that would
entitle any person or entity other than Torreya Partners LLC (whose fees and
commissions are solely the responsibility of the Seller) to any commission or
broker’s fee in connection with the transactions contemplated by this Agreement.

Section 3.10 Compliance with Laws. None of the Seller or any of its Subsidiaries
(a) has violated or is in violation of, has been given actual notice of any
violation of, or, to the knowledge of the Seller, is under investigation with
respect to or has been threatened to be charged with, any law, statute, rule,
ordinance or regulation of, or any judgment, order, writ, decree, injunction,
stipulation, consent order, permit or license granted, issued or entered by, any
Governmental Authority or (b) is subject to any judgment, order, writ, decree,
injunction, stipulation, consent order, permit or license granted, issued or
entered by any Governmental Authority, in each case, that would reasonably be
expected to result in a Material Adverse Change. Each of the Seller and any
Subsidiary of the Seller is in compliance with the requirements of all
Applicable Laws, a breach of any of which would reasonably be expected to result
in a Material Adverse Change.

Section 3.11 Intellectual Property Matters.

(a) Attached hereto as Schedule 3.11(a)(i) and (ii) is a true, correct, and
complete listing of all Product Specific Patents and Joint Patents,
respectively, as of the date hereof.

16

 



(b) Attached hereto as Schedule 3.11(b) is a true, correct, and complete listing
of all Opiant Patents as of the date hereof.

(c) The Seller is the sole and exclusive owner of the entire right, title and
interest in the Opiant Know-How, Opiant Patents and Product Specific Patents,
free and clear of any Liens (other than the License Agreement). The Seller is
the joint owner with Licensee of the Joint Intellectual Property Rights, and the
Seller’s interest therein is free and clear of any Liens (other than the License
Agreement). To the knowledge of the Seller, there are no facts that would
preclude the Seller from having clear title to the Opiant Technology. To the
knowledge of the Seller, the Intellectual Property Rights constitute all
Information and Patents owned or controlled by the Seller and Licensee that are
necessary for the development, manufacture, having manufactured, import, use,
sale, having sold, offering for sale or otherwise commercializing Narcan®.

(d) Except as set forth on Schedule 3.6, to the knowledge of the Seller, all of
the issued Licensed Patents are valid and enforceable, and there is no
reasonable basis or grounds for any Person to claim otherwise. The Seller has
not received any opinion, whether preliminary in nature or qualified in any
manner, which concludes that a challenge to the validity or enforceability of
any of the Licensed Patents may succeed. Except as set forth on Schedule 3.6,
the Seller has not received any notice or other communication of any claim by
any Person challenging, or threatening to challenge, the ownership of, or rights
of the Seller in and to, or the validity or enforceability of, the Licensed
Patents.

(e) The Seller has not received any notice from any, and, to the knowledge of
the Seller, there is no, Person who is or claims to be an inventor under any of
the Licensed Patents who is not a named inventor thereof.

(f) To the knowledge of the Seller, the Licensed Patents have been diligently
prosecuted in each country in respect of which applications have been made in
the respective Patent Office in accordance with applicable laws and regulations.
To the knowledge of the Seller, each individual involved in the filing and
prosecution of the Licensed Patents, including the named inventors of the
Licensed Patents, has complied in all material respects with all applicable
duties of candor and good faith in dealing with any Patent Office in connection
with the filing and prosecution of the Licensed Patents, including any duty to
disclose to any Patent Office all information known by such inventors to be
material to the patentability of each of the Licensed Patents (including any
relevant prior art), in each case, in those jurisdictions where such duties
exist.

(g) Except as described in the filings by the Seller with the SEC, or as set
forth in the NIDA Agreement, to the knowledge of the Seller, no funding,
facilities or resources of any governmental entity or any university, college or
other educational institution or research center were used in the development of
the Opiant Technology, and no governmental entity, university, college or other
educational institution or research center has received from the Seller any
ownership in or rights to any Opiant Technology.

17

 

(h) There are no unpaid maintenance or renewal fees payable by the Seller to any
third party that currently are overdue for any of the Licensed Patents. No
Licensed Patents have lapsed or been abandoned, cancelled or expired. The Seller
has not, and to the knowledge of the Seller, Licensee has not, committed any
act, or failed to commit any required act, that could reasonably be expected to
cause any of the Licensed Patents to expire prematurely or be declared invalid
or unenforceable, or that estops the enforcement of any of the Licensed Patents
against any third party.

(i) Except as set forth on Schedule 3.6, there is no pending, or, to the
knowledge of the Seller, no threatened, opposition, interference, reexamination,
reissue, inter partes review, post-grant review, cancellation, nullification,
injunction, claim, suit, action, citation, summon, subpoena, hearing, inquiry,
investigation (by the International Trade Commission or otherwise), complaint,
arbitration, mediation, demand, decree or other dispute, disagreement,
proceeding or claim (collectively, “Disputes”) challenging the legality,
validity, enforceability or ownership of any of the Licensed Patents. There are
no Disputes by or with any Person involving any Products. The Licensed Patents
are not subject to any outstanding injunction, judgment, order, decree, ruling,
settlement or other disposition of a Dispute.

(j) To Seller’s knowledge, the exploitation of Narcan® will not infringe any
Patent or other intellectual property or proprietary right of any Person. The
Seller has not, and to the knowledge of the Seller, Licensee has not, received
any notice or other communication of any claim by any Person asserting that the
manufacture, importation, sale, offer for sale or use of Narcan® infringes or
misappropriates any Patent or other intellectual property or proprietary right
of any Person.

(k) Narcan® is a Product.

(l) Except as set forth on Schedule 3.6, to the knowledge of the Seller, there
is
no Third Party infringing or threatening to infringe the Licensed Patents or
misappropriating or threatening to misappropriate the Intellectual Property
Rights. Except as set forth on Schedule 3.6, the Seller has not received any
written notice under the License Agreement of infringement of any of the
Licensed Patents.

Section 3.12 Regulatory Approval, Manufacturing and Marketing.

(a) Licensee is the sole and exclusive owner of all Regulatory Approvals related
to Narcan®. To the knowledge of the Seller, Licensee has complied with its
obligations to develop Narcan® and seek and obtain Regulatory Approval for
Narcan® pursuant to the License Agreement. The Seller and, to the knowledge of
the Seller, Licensee, and all of its and their contractors and consultants,
conducted all development, manufacturing and other activities that served as the
basis for Regulatory Approval of Narcan® in accordance with good laboratory
practice, good clinical practice, and good manufacturing practice as applicable
and defined by the FDA and Applicable Law.

18

 

(b) Narcan® has received Regulatory Approval for marketing and distribution in
the United States. Other than Narcan®, no other Products have received
Regulatory Approval for marketing and distribution in the United States.

(c) To the knowledge of the Seller, Licensee has complied with all obligations,
including postmarketing and reporting requirements, necessary to maintain all
Regulatory Approvals for Narcan®. The Seller has not received any notice or
other communication from Licensee indicating that Licensee will not continue to
comply with all obligations, including postmarketing and reporting requirements,
necessary to maintain all Regulatory Approvals for Narcan®.

(d) Neither the Seller nor, to the knowledge of the Seller, Licensee, has
received any written or oral notice from the FDA or any other Regulatory Agency
or Third Party alleging that the distribution, marketing, offering for sale,
selling, manufacturing, labeling, storing or testing practices of Narcan® are
unlawful, and Narcan® has not been the subject of any voluntary or involuntary
recall.

Section 3.13 License Agreement.

(a) Other than the Transaction Documents and the License Agreement, there is no
contract, agreement or other arrangement (whether written or oral) to which the
Seller or any of its Subsidiaries is a party or by which any of their respective
assets or properties is bound or committed (i) that creates a Lien on, affects
or otherwise relates in any material respect to the Purchased Assets, the
License Agreement or the Opiant Technology, or (ii) for which breach,
nonperformance, cancellation or failure to renew would reasonably be expected to
result in a Material Adverse Change. To the knowledge of Seller, as of the
Closing Date there are no Product Agreements other than the License Agreement.
Except for the License Amendment, the License Agreement has not been amended or
modified.

(b) The Seller has provided to the Purchaser true, correct and complete copies
of (i) the License Agreement, (ii) all royalty reports delivered to the Seller
by Licensee pursuant to the License Agreement and (iii) all material notices and
correspondence delivered to, or by, the Seller pursuant to, or relating to, the
License Agreement since December 15, 2014.

(c) The License Agreement is in full force and effect and is the legal, valid
and binding obligation of the Seller and, to the knowledge of the Seller,
Licensee, enforceable against the Seller and, to the knowledge of the Seller,
Licensee in accordance with its terms, subject, as to enforcement of remedies,
to bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, general equitable principles and principles of
public policy. The execution and delivery of, and performance of obligations
under, the License Agreement were and are within the powers of the Seller and,
to the knowledge of the Seller, Licensee. The License Agreement was duly
authorized by all necessary action on the part of, and validly executed and
delivered by, the Seller and, to the knowledge of the Seller, Licensee. The
Seller is not in breach or violation of or in default under the License
Agreement which would reasonably be expected to result in a Material Adverse
Change. There is no event or circumstance that, upon notice or the passage of
time, or both, could reasonably be expected to constitute or give rise to any
breach or default in the performance of the License Agreement by the Seller or,
to the knowledge of the Seller, Licensee.

19

 



(d) The Seller has not waived any rights or defaults under the License Agreement
or released Licensee, in whole or in part, from any of its obligations under the
License Agreement. The Seller and Licensee have not agreed to amend or waive any
provision of the License Agreement, and there is no current proposal to do so.

(e) To the knowledge of the Seller, no event has occurred that would give the
Seller or Licensee the right to terminate the License Agreement or cease paying
Royalties or any other amounts thereunder. The Seller has not received any
notice of an intention by Licensee to terminate or breach the License Agreement,
in whole or in part, or challenging the validity or enforceability of the
License Agreement or the obligation to pay the Royalties or any other amounts
under the License Agreement, or that the Seller or Licensee is in default of its
obligations under the License Agreement. To the knowledge of the Seller, there
is no default, violation or breach by Licensee under or of the License
Agreement. The Seller has not given Licensee any notice of termination of the
License Agreement, in whole or in part.

(f) Except as provided in the License Agreement, the Seller is not a party to
any agreement providing for or permitting a sharing of, or Set-off or deduction
against, the Royalties or any other amounts payable under the License Agreement
to the Seller.

(g) The Seller has not consented to an assignment by Licensee of any of
Licensee’s rights or obligations under the License Agreement, and the Seller is
not aware of any such assignment by Licensee. To the knowledge of the Seller,
Licensee has not granted any sublicense under the Intellectual Property Rights
to any Third Party. Except as contemplated by Section 2.1(a) and Section 2.1(d),
the Seller has not assigned, in whole or in part, and has not granted, incurred
or suffered to exist any Liens on the License Agreement, the Purchased Assets or
any of the Seller’s right, title or interest in and to the Opiant Technology
(other than, in the case of the Opiant Technology, the License Agreement).

(h) Neither the Seller nor Licensee has made any claim of indemnification under
the License Agreement.

(i) The Seller has not exercised its rights to conduct an audit under the
License Agreement.

(j) To the knowledge of the Seller, the Seller has received all amounts owed to
it under the License Agreement. The Seller has received (A) each payment
pursuant to Section 5.1 of the License Agreement and each payment that was due
prior to the date hereof pursuant to Section 5.4 of the License Agreement and
(B) each applicable milestone payment pursuant to Sections 5.2.1 and 5.2.2 of
the License Agreement. No payments under Sections 5.2.3, 5.2.4, 5.2.5, 5.2.6 or
5.3 of the License Agreement have become payable or have been paid as of the
date hereof. No payments under Section 5.4.2 of the License Agreement shall be
due and payable from and after the date hereof.

20

 

(k) Licensee has not provided the Seller with any notice or document pursuant to
Sections 3.3.1(b), 4.3.1, 5.5, 11.1 or 11.6 of the License Agreement, and the
Seller has not provided Licensee with any notice pursuant to Sections 4.3.3,
11.1 or 11.6 of the License Agreement. The Seller has reached the Lightlake Cost
Cap described in Section 3.8.1 of the License Agreement.

(l) Except as set forth on Schedule 3.6, no Generic Competition for Narcan® or
Third Party Royalty in respect of Narcan® has occurred as of the date hereof
and, to the knowledge of the Seller as of the date hereof, no Third Party has
developed or is developing a Generic Product. To the knowledge of the Seller, no
Product other than Narcan®, and no product containing any Product in combination
with another active ingredient, has been or is being developed by Licensee or
the Seller. The Seller has not received any communication indicating that
Licensee has made any determination or election pursuant to clause (i) or (ii)
of Section 5.5 of the License Agreement.

(m) Except as set forth on Schedule 3.13(m), all of the representations and
warranties of Seller in the License Agreement remain true and correct as if made
on the date hereof, except for the effects of the transactions set forth in the
License Agreement.

Section 3.14 Profit Sharing Arrangements. Except as set forth on Schedule 3.14,
(i) no Person has the right pursuant to any contract, agreement or other
arrangement (whether written or oral) between the Seller or any of its
Affiliates and such Person to share or receive any payments, profits, financial
return or other amounts relating to the Product, Licensed Patents (solely with
respect to the Product) or Opiant Technology (solely with respect to the
Product); and (ii) Seller has not assigned to any Person any rights that it has
under the License Agreement to receive milestone payments, royalty payments or
any other fees payable to Seller or any of its Affiliates under the License
Agreement.

Section 3.15 UCC Matters. The Seller’s exact legal name is “Opiant
Pharmaceuticals, Inc.”, and for the preceding 5 years has been either “Opiant
Pharmaceuticals, Inc.” or “Lightlake Therapeutics Inc.”. The Seller was renamed
from “Lightlake Therapeutics Inc.” to “Opiant Pharmaceuticals, Inc.” on January
28, 2016. The Seller’s principal place of business is, and for the preceding 5
years has been, either located in the State of Nevada, the State of California
or the State of New York. The Seller’s jurisdiction of organization is the State
of Nevada. For the preceding 5 years, the Seller has not been the subject of any
merger or other corporate or other reorganization in which its identity or
status was materially changed, except in each case when it was the surviving or
resulting entity.

Section 3.16 Set-off and Other Sources of Royalty Reduction. Except as provided
in the License Agreement, Licensee has no right of Set-off or deduction under
any contract or other agreement against the Royalties or any other amounts
payable to the Seller under the License Agreement. Licensee has not exercised,
and, to the knowledge of the Seller, Licensee has not had the right to exercise
and no event or condition exists that, upon notice or passage of time or both,
could reasonably be expected to permit Licensee to exercise, any Set-off or
deduction against the Royalties or any other amounts payable to the Seller under
the License Agreement other than as provided under Sections 5.4.3 and 5.5. To
the knowledge of the Seller, (i) there are no Third Party Patents that could
reasonably be expected to provide a basis for a reduction in the Royalties due
to the Seller pursuant to Section 5.5 of the License Agreement, or (ii) no event
has occurred or fact exists that is likely to lead to a material reduction of
the amount or frequency of the Royalties. There are no compulsory licenses
granted or, to the knowledge of the Seller, threatened with respect to the
Opiant Technology.

21

 



Section 3.17 Investment Company Status. The Seller is not, and will not be
(immediately after giving effect to the Closing), an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Seller as of the date hereof
as follows:

Section 4.1 Organization. The Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all organizational power and authority, and all licenses,
permits, franchises, authorizations, consents and approvals of all Governmental
Authorities, required to own its property and conduct its business as now
conducted, to execute and deliver, and perform its obligations under, the
Transaction Documents to which it is party.

Section 4.2 No Conflicts. None of the execution and delivery by the Purchaser of
any of the Transaction Documents to which the Purchaser is party, the
performance by the Purchaser of the obligations contemplated hereby or thereby
or the consummation of the transactions contemplated hereby or thereby will
contravene, conflict with, result in a breach or violation of, constitute a
default (with or without notice or lapse of time, or both) under, require
prepayment under, or accelerate the performance provided by, in any respect, (i)
any statute, law, rule, ordinance or regulation of any Governmental Authority,
or any judgment, order, writ, decree, permit or license of any Governmental
Authority, to which the Purchaser or any of its assets or properties may be
subject or bound, (ii) any term or provision of any contract, agreement,
indenture, lease, license, deed, commitment, obligation or instrument to which
the Purchaser is a party or by which the Purchaser or any of its assets or
properties is bound or committed or (iii) any term or provision of any of the
organizational documents of the Purchaser.

Section 4.3 Authorization. The execution and delivery of each of the Transaction
Documents to which the Purchaser is party and the performance by the Purchaser
of its obligations hereunder and thereunder have been duly authorized by the
Purchaser. Each Transaction Document to which the Purchaser is party has been
duly executed and delivered by the Purchaser and, when duly executed and
delivered by all of the parties thereto, such Transaction Document shall
constitute the legal, valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally, general equitable principles and
principles of public policy.

22

 



Section 4.4 Governmental and Third Party Authorizations. The execution and
delivery by the Purchaser of the Transaction Documents to which the Purchaser is
party, the performance by the Purchaser of its obligations hereunder and
thereunder and the consummation of any of the transactions contemplated
hereunder and thereunder do not require any consent, approval, license, order,
authorization or declaration from, notice to, action or registration by or
filing with any Governmental Authority or any other Person, except for the
filing of UCC financing statements and the consent of Licensee contained in the
Licensee Instruction.

Section 4.5 No Litigation. There is no (a) action, suit, arbitration proceeding,
claim, demand, citation, summons, subpoena, investigation or other proceeding
(whether civil, criminal, administrative, regulatory, investigative or informal)
pending or, to the knowledge of the Purchaser, threatened by or against the
Purchaser, at law or in equity, or (b) inquiry or investigation (whether civil,
criminal, administrative, regulatory, investigative or informal) by or before a
Governmental Authority pending or, to the knowledge of the Purchaser, threatened
against the Purchaser, that, in each case, challenges or seeks to prevent or
delay the consummation of any of the transactions contemplated by any of the
Transaction Documents to which the Purchaser is party.

Section 4.6 Access to Information. The Purchaser acknowledges that it has (a)
reviewed the License Agreement and such other documents and information relating
to Narcan® and (b) had the opportunity to ask such questions of, and to receive
answers from, representatives of the Seller concerning the License Agreement and
Narcan®, in each case, as it deemed necessary to make an informed decision to
purchase, acquire and accept the Purchased Assets in accordance with the terms
of this Agreement. The Purchaser has such knowledge, sophistication and
experience in financial and business matters that it is capable of evaluating
the risks and merits of purchasing, acquiring and accepting the Purchased Assets
in accordance with the terms of this Agreement.

Section 4.7 Funds Available. The Purchaser has sufficient funds on hand or
binding and enforceable commitments to provide it with sufficient funds to
satisfy its obligations, in each case to pay the Purchase Price, and the
Purchaser has no reason to believe, and has not been provided with oral or
written notice that any of its investors are not required or do not intend, for
any reason, to satisfy their obligations under such commitments. The Purchaser
acknowledges and agrees that its obligations under this Agreement are not
contingent on obtaining financing.

23

 



ARTICLE V

COVENANTS

The parties hereto covenant and agree as follows:

Section 5.1 Books and Records; Notices.

(a) After receipt by the Seller of notice of any action, claim, demand, dispute,
investigation, arbitration or proceeding (commenced or threatened) relating to
the transactions contemplated by any Transaction Document, the Purchased Assets
or the Product Agreements or any default or termination by any Person under any
Product Agreement, the Seller shall (i) promptly (but in no event more than five
Business Days following receipt by the Seller) inform the Purchaser in writing
of the receipt of such notice and the substance thereof and (ii) if such notice
is in writing, promptly (but in no event more than five Business Days following
receipt by the Seller) furnish the Purchaser with a copy of such notice and any
related materials with respect thereto.

(b) The Seller shall keep and maintain, or cause to be kept and maintained, at
all times books and records adequate to reflect accurately all financial
information it has received from Licensee with respect to the Purchased Assets.

(c) Promptly after receipt by the Seller (but in no event more than five
Business Days following receipt by the Seller) of any material notice,
correspondence or communication (including, if requested by the Purchaser, any
royalty reports) relating to any Product Agreement, the Royalties, the
Intellectual Property Rights, the Purchased Assets or Narcan® or any other
Product, which, for the avoidance of doubt, shall include a copy of any
Sublicense agreement with a Commercial Sublicensee provided to the Seller
pursuant to Section 4.3.1 of the License Agreement, the Seller shall (i) inform
the Purchaser in writing of such receipt and (ii) furnish the Purchaser with a
copy of such material notice or communication. Except for communications
required to be given or made by the Seller under the License Agreement, the
Seller shall not send any communication to Licensee or any of its Affiliates
relating to, or involving, the Purchased Assets or the License Agreement, in
each case, without the prior written consent of the Purchaser, and the Seller
shall promptly provide to the Purchaser a copy of any such communication sent by
the Seller to Licensee or any of its Affiliates.

(d) The Seller shall provide the Purchaser with written notice as promptly as
practicable (and in any event within five Business Days) after becoming aware of
any of the following: (i) the occurrence of a Bankruptcy Event in respect of the
Seller; (ii) any breach or default by the Seller of any covenant, agreement or
other material provision of any Transaction Document to which it is party; (iii)
any representation or warranty made by the Seller in any of the Transaction
Documents or in any certificate delivered to the Purchaser pursuant to this
Agreement shall prove to be untrue, inaccurate or incomplete in any material
respect on the date as of which made; or (iv) any change, effect, event,
occurrence, state of facts, development or condition that would reasonably be
expected to result in a Material Adverse Change.

(e) The Seller shall notify the Purchaser in writing not less than 30 days prior
to any change in, or amendment or alteration of, the Seller’s (i) legal name,
(ii) form or type of organizational structure or (iii) jurisdiction of
organization.

24

 

(f) Subject to applicable confidentiality restrictions and securities laws, the
Seller shall make available such other information in the Seller’s possession,
as the Purchaser may, from time to time, reasonably request with respect to the
Purchased Assets, the Product Agreements, Narcan® or any other Product and the
Intellectual Property Rights.

Section 5.2 Confidentiality; Public Announcement.

(a) Except as otherwise required by law, by the rules and regulations of the SEC
or any securities exchange or trading system or by the FDA or any other
Governmental Authority with similar regulatory authority and except as otherwise
set forth in this Section 5.2, all Confidential Information furnished by the
Seller to the Purchaser, as well as the terms, conditions and provisions of this
Agreement and any other Transaction Document, shall be kept confidential by the
Purchaser and shall be used by the Purchaser only in connection with this
Agreement and any other Transaction Document and the transactions contemplated
hereby and thereby. Notwithstanding the foregoing, the Purchaser may disclose
(i) such information to its Affiliates, actual and potential partners,
directors, employees, managers, officers, agents, investors (including any
holder of debt securities of the Purchaser and such holder’s advisors, agents
and representatives), co-investors, insurers and insurance brokers,
underwriters, financing parties, equity holders, brokers, bankers and trustees
and to its and its Affiliates’ accountants, advisors, lawyers and
representatives; provided, that such Person(s) shall be informed of the
confidential nature of such information and shall be obligated to keep such
information confidential pursuant to obligations of confidentiality no less
onerous in the aggregate than those set out herein or shall have executed and
delivered a confidentiality agreement in form and substance reasonably
acceptable to the Seller; and (ii) the Purchase Price and the amount and nature
of the Purchased Assets in the footnotes to the Purchaser’s financial
statements, to the extent so required by the Purchaser’s independent
accountants, and comparable disclosure in the Purchaser’s unaudited financial
statements. The foregoing obligations shall expire on the second anniversary of
the expiration or termination of the License Agreement in its entirety.

(b) The Seller and the Purchaser acknowledge that each party hereto may, after
execution of this Agreement, make a public announcement of the transactions
contemplated by the Transaction Documents in the form mutually agreed upon by
the Seller and Purchaser. The Seller and the Purchaser agree that, after the
Closing Date, public announcements may be issued in the form of press release
agreed upon by Seller and Purchaser, and in disclosures contained in documents
to be filed with or furnished to the SEC, in each case subject to the Purchaser
or the Seller having a reasonable prior opportunity to review such public
announcement, and which announcement shall be in a form mutually acceptable to
the Purchaser and the Seller, and either party hereto may thereafter disclose
any information contained in such press release or SEC documents at any time
without the consent of the other party hereto.

(c) Notwithstanding Section 5.2(b), specific aspects or details of Confidential
Information shall not be deemed to be within the public domain or in the
possession of the receiving party merely because the Confidential Information is
embraced by more general information in the public domain or in the possession
of the receiving party. Further, any combination of Confidential Information
shall not be considered in the public domain or in the possession of the
receiving party merely because individual elements of such Confidential
Information are in the public domain or in the possession of the receiving party
unless the combination and its principles are in the public domain or in the
possession of the receiving party.

25

 



Section 5.3 Further Assurances.

(a) Subject to the terms and conditions of this Agreement, each party hereto
will use commercially reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary under Applicable
Laws to consummate the transactions contemplated by the Transaction Documents to
which the Seller or the Purchaser, as applicable, is party, including to perfect
the sale, contribution, assignment, transfer, conveyance and granting of the
Purchased Assets to the Purchaser pursuant to this Agreement. The Purchaser and
the Seller agree to execute and deliver such other documents, certificates,
instruments, agreements and other writings and to take such other actions as may
be reasonably necessary or desirable, or reasonably requested by the other party
hereto, in order to consummate or implement expeditiously the transactions
contemplated by any Transaction Document to which the Seller or the Purchaser,
as applicable, is party, and to perfect, protect, more fully evidence, vest and
maintain in the Purchaser good, valid and marketable rights and interests in and
to the Purchased Assets free and clear of all Liens (other than those Liens
created in favor of the Purchaser by the Transaction Documents) or enable the
Purchaser to exercise or enforce any of the Purchaser’s rights under any
Transaction Document to which the Seller or the Purchaser, as applicable, is
party, including following the Closing Date.

(b) The Seller and the Purchaser shall cooperate and provide assistance as
reasonably requested by the other party hereto, at the expense of such other
party hereto, in connection with any litigation, arbitration or other proceeding
(whether threatened, existing, initiated or contemplated prior to, on or after
the date hereof) to which the other party hereto, any of its Affiliates or
controlling persons or any of their respective officers, directors,
equityholders, controlling persons, managers, agents or employees is or may
become a party or is or may become otherwise directly or indirectly affected or
as to which any such Persons have a direct or indirect interest, in each case
relating to any Transaction Document, the Purchased Assets or the transactions
described herein or therein but in all cases excluding any litigation brought by
the Seller against the Purchaser or brought by the Purchaser against the Seller.
For the avoidance of doubt, if and to the extent there is any overlap between
the provisions of this Section 5.3(b) and the provisions of Sections 5.5, 5.6,
5.7 or 5.8, the provisions of Sections 5.5, 5.6, 5.7 and 5.8 shall govern.

(c) The Seller shall comply with all Applicable Laws with respect to the
Transaction Documents to which it is party, the Product Agreements, the
Purchased Assets and all ancillary agreements related thereto, the violation of
which would reasonably be expected to result in a Material Adverse Change.

26

 



(d) The Seller shall not enter into any contract, agreement or other arrangement
(whether written or oral), or exercise any of its rights under any Product
Agreement in any manner, that could reasonably be expected to conflict with the
Transaction Documents or serve or operate to limit or circumscribe any of the
Purchaser’s rights under the Transaction Documents (or the Purchaser’s ability
to exercise any such right).

Section 5.4 Payments on Account of the Purchased Assets.

(a) If, notwithstanding the terms of the Licensee Instruction, Licensee or any
other Person makes any future payment to the Seller (or any of its Subsidiaries)
directly on account of the Purchased Assets, then (i) the portion of such
payment that represents the Purchased Assets shall be held by the Seller (or
such Subsidiary) in trust for the benefit of the Purchaser in a segregated
account, (ii) the Seller (or such Subsidiary) shall have no right, title or
interest whatsoever in such portion of such payment and shall not create or
suffer to exist any Lien thereon and (iii) the Seller (or such Subsidiary)
promptly, and in any event no later than five Business Days following the
receipt by the Seller (or such Subsidiary) of such portion of such payment,
shall remit such portion of such payment to the Purchaser Account pursuant to
Section 5.4(b) in the exact form received with all necessary endorsements.

(b) The Seller shall make all payments to be made by the Seller pursuant to this
Agreement by wire transfer of immediately available funds, without Set-off or
deduction, to the account set forth in the License Instruction (or to such other
account as the Purchaser shall notify the Seller in writing from time to time)
(the “Purchaser Account”).

(c) If a Counterparty or any other Person makes any payment to the Purchaser of
Royalties relating to periods prior to the Royalties Commencement Date or
otherwise not comprising Purchased Assets, then (i) such payment (or the portion
thereof not comprising Purchased Assets) shall be held by the Purchaser in trust
for the benefit of the Seller in a segregated account, (ii) the Purchaser shall
have no right, title or interest whatsoever in such payment (or the portion
thereof not comprising Purchased Assets) and shall not create or suffer to exist
any Lien thereon and (iii) the Purchaser promptly, and in any event no later
than five Business Days following the receipt by the Purchaser of such payment
(or the portion thereof not comprising Purchased Assets), shall remit such
payment (or the portion thereof not comprising Purchased Assets) to the Seller
Account pursuant to Section 5.4(d). For clarity, Purchaser shall receive
Royalties for sales of Product made on or after the Royalties Commencement Date
and the Purchased Assets do not include the payment of Royalties for sales of
Product made prior to such Royalties Commencement Date but paid to Seller after
such date.

(d) The Purchaser shall make all payments of Royalties to be made by the
Purchaser pursuant to Section 5.4(c) of this Agreement by wire transfer of
immediately available funds, without Set-off or deduction, to the following
account (or to such other account as the Seller shall notify the Purchaser in
writing from time to time) (the “Seller Account”):

Bank Name: HSBC Bank USA, NA

ABA Number: 021001088

Account Number: 629466149

Account Name: Opiant Pharmaceuticals, Inc.

Swift: MRMDUS33

27

 



(e) If a Counterparty takes any Set-off (i) in accordance with the terms of the
License Agreement where such Set-off (or any portion thereof) is made in respect
of any event occurring, circumstance existing or action taken prior to the
Royalties Commencement Date but has the effect of reducing amounts to be paid to
the Purchaser following the Closing Date or (ii) against the Purchased Assets in
respect of any right of such Counterparty (or any of its Affiliates) against the
Seller (or any of its Affiliates) arising from or in connection with any matter
(other than the Purchased Assets), then the Seller shall cause the amount of
such Set-off (or portion thereof, as the case may be) to be paid in accordance
with Section 5.4(b) promptly (but in no event later than five Business Days
following such Set-off) to the Purchaser Account.

Section 5.5 Intellectual Property Matters

(a) The Seller shall, in accordance with, and, subject to, Sections 6.2 and 6.3
of the License Agreement, (i) take such actions, and prepare, execute, deliver
and file any and all agreements, documents and instruments, that are necessary
or desirable to diligently preserve and maintain the Intellectual Property
Rights, including all such actions to prosecute and maintain in effect the
Licensed Patents and the Adapt Applied Patents and cause all required
maintenance fees, annuities and like payments with respect to such Licensed
Patents and the Adapt Applied Patents to be paid when due, and (ii) not disclaim
(other than terminal disclaimers, as necessary) or abandon any of such
Intellectual Property Rights, or fail to take any commercially reasonable action
necessary to prevent the disclaimer or abandonment of such Intellectual Property
Rights, without, in each case, the Purchaser’s prior written consent. The Seller
shall not knowingly disclaim or abandon any of such Intellectual Property
Rights, or fail to take any action necessary to prevent the disclaimer or
abandonment of such Intellectual Property Rights, which would reasonably be
expected to result in a Material Adverse Change. The Seller shall, when
available in respect of Narcan® or any other Specified Product, obtain Patents
and use commercially reasonable efforts (subject to subsection (d), below) for
any corrections, substitutions, reissues and reexaminations thereof, obtain
patent term extensions and any other forms of patent term restoration in any
country and obtain patent listings in the FDA Electronic Orange Book.

(b) The Seller may, and, if requested in writing by the Purchaser, shall, in
accordance with, and, subject to, Section 6.4 of the License Agreement, use
commercially reasonable efforts to defend and enforce any of the Intellectual
Property Rights against infringement, misappropriation or interference by any
other Person, and against any claims of invalidity or unenforceability in any
relevant jurisdiction (including by bringing any legal action for infringement,
misappropriation or interference, defending counterclaims of invalidity or
unenforceability, or defending any action of any Person for declaratory judgment
of non-infringement or non-interference). The Seller shall not, without the
prior written consent of Purchaser, consent to any compromise or settlement
relating to any claim, suit or action enforcing such Intellectual Property
Rights against a Third Party that admits the invalidity or unenforceability of
such Intellectual Property Rights or requires the payment of money, or otherwise
adversely affects the rights of Purchaser with respect to its rights hereunder
without the prior written consent of the Purchaser.

28

 



(c) All costs and expenses (including attorneys’ fees and expenses) incurred by
the Seller in connection with the prosecution, maintenance, defense or
enforcement of the Intellectual Property Rights shall be borne by the Seller.

(d) The Purchaser shall have the right to retain, at its sole expense, outside
counsel, who shall be permitted (together with the Purchaser), where and when
reasonably practical, to consult with the Seller and its counsel regarding the
filing, prosecution, maintenance, enforcement and defense of the Intellectual
Property Rights, and any actions taken or proposed to be taken by the Seller in
respect thereof, including the strategy, preparation and presentation of any
such actions. The Seller and its counsel shall give reasonable consideration to
the views of the Purchaser and its counsel with respect thereto. In furtherance
of the foregoing, the Seller shall provide the Purchaser with such information
with respect to the filing, prosecution, maintenance, enforcement and defense of
such Intellectual Property Rights as the Purchaser may, from time to time,
request. The Seller shall consider in good faith such information provided by
Purchaser or its counsel.

(e) In the event that the Seller does not defend and/or enforce any of the
Opiant Technology against infringement, misappropriation or interference by any
other Person, or against any claims of invalidity or unenforceability (or, if
after initiating any such action, at any time thereafter fails to diligently and
vigorously pursue such action), in each case to the full extent of the Seller’s
rights (in accordance with, and, subject to, the License Agreement), the Seller
shall so notify the Purchaser as soon as possible and in any event at least 30
days before the time limit for bringing or otherwise maintaining such action or
proceeding, and the parties shall discuss in good faith the reasons for the
Seller’s decision within three Business Days of the Purchaser receiving such
notice. In the event after such discussion the Purchaser disagrees with the
Seller’s decision, then the Purchaser may commence or continue such defense
and/or enforcement of any of such Opiant Technology against infringement,
misappropriation or interference by any other Person, and against any claims of
invalidity or unenforceability, and the Seller shall cooperate fully with the
Purchaser in any such defense and enforcement, including, to the extent
required, the furnishing of a power of attorney or joining such action as a
necessary party, and executing all papers and instruments as reasonably
requested by the Purchaser. The Purchaser may not enter into a settlement in
connection with such defense and/or enforcement action or proceeding brought by
the Purchaser relating to the Product without Licensee’s written consent. All
costs and expenses (including attorneys’ fees and expenses) incurred by the
Purchaser in connection with such defense and enforcement shall be borne by the
Purchaser. Purchaser shall indemnify, defend and hold Seller Indemnified Parties
harmless from and against, and will pay to each Seller Indemnified Party the
amount of, any and all Losses (including attorneys fees) awarded against or
incurred or suffered by such Seller Indemnified Party arising from any defense
and/or enforcement action brought by Purchaser hereunder.

29

 

Section 5.6 License Agreement.

(a) The Seller (i) shall perform and comply in all material respects with its
duties and obligations under the License Agreement, (ii) shall not forgive,
release or compromise any amount owed to or becoming owing to it under the
License Agreement, (iii) shall not, without the prior written consent of the
Purchaser, assign (other than in accordance with Section 8.4), amend, modify,
supplement, restate, waive, cancel or terminate (or consent to any cancellation
or termination of), in whole or in part, the License Agreement (which, for the
avoidance of doubt, includes the Licensee Instruction) or any rights
constituting or involving or affecting or relating to the Purchased Assets or
the right to receive the Royalties, (iv) shall not breach any of the provisions
of the License Agreement, (v) except pursuant to Section 5.7, shall not enter
into any new agreement in respect of the Purchased Assets or Narcan® or any
other Products, (vi) shall not waive any obligation of, or grant any consent to,
Licensee under or in respect of Narcan® or any other Products, the License
Agreement or the other Purchased Assets and (vii) shall not agree to do any of
the foregoing.

(b) The Seller shall not, without the prior written consent of the Purchaser,
grant any consent or withhold any consent, exercise or waive any right or
option, fail to exercise any right or option or take or fail to take any action
in respect of, affecting or relating to the Purchased Assets, Narcan® or any
other Products or the License Agreement in any manner that would, in each case,
reasonably be expected to (i) result in a Material Adverse Change or (ii) cause
an event of default under, or breach or termination of, this Agreement, any
other Transaction Document or the License Agreement.

(c) Promptly after (i) receiving notice from Licensee (A) terminating the
License Agreement (in whole or in part), (B) alleging any breach of or default
under the License Agreement by the Seller or (C) asserting the existence of any
facts, circumstances or events that, alone or together with other facts,
circumstances or events, could reasonably be expected (with or without the
giving of notice or passage of time, or both) to give rise to a breach of or
default under the License Agreement by the Seller or the right to terminate the
License Agreement (in whole or in part) by Licensee or (ii) the Seller otherwise
has knowledge of any fact, circumstance or event that, alone or together with
other facts, circumstances or events, could reasonably be expected (with or
without the giving of notice or passage of time, or both) to give rise to a
breach of or default under the License Agreement by the Seller or give the right
to terminate the License Agreement (in whole or in part) by Licensee, in each
case, the Seller shall (A) promptly (and in any event within five Business Days)
give a written notice to the Purchaser describing in reasonable detail the
relevant breach, default or termination event, including a copy of any written
notice received from Licensee, and, in the case of any breach or default or
alleged breach or default by the Seller, describing in reasonable detail any
corrective action the Seller proposes to take, and (B) use commercially
reasonable efforts to promptly cure such breach or default and shall promptly
(and in any event within five Business Days) give written notice to the
Purchaser upon curing such breach or default; provided, however, that, if the
Seller fails to cure such breach or default, the Purchaser shall, to the extent
permitted by the License Agreement, be entitled to take any and all actions the
Purchaser considers reasonably necessary to promptly cure such breach or
default, and the Seller shall reasonably cooperate with the Purchaser for such
purpose and reimburse the Purchaser promptly (but in no event later than five
Business Days following notice thereof) for all costs and expenses incurred in
connection therewith.

30

 



(d) Promptly after the Seller obtains knowledge of a breach or default or
alleged breach or default under the License Agreement by Licensee or of the
existence of any facts, circumstances or events that, alone or together with
other facts, circumstances or events, could reasonably be expected (with or
without the giving of notice or passage of time, or both) to give rise to a
breach or default under the License Agreement by Licensee or the right to
terminate the License Agreement (in whole or in part) by the Seller, in each
case, the Seller shall (i) within five Business Days of obtaining such
knowledge, give a written notice to the Purchaser describing in reasonable
detail the relevant breach, default or termination event and (ii) if requested
by the Purchaser, proceed in consultation with the Purchaser and shall consider
a request by Purchaser for Seller to take such permissible actions (including
commencing legal action against Licensee with legal counsel selected by the
Purchaser, such counsel to be reasonably satisfactory to the Seller and the
costs and expenses of such counsel to be borne by the Seller) to enforce
compliance by Licensee with the relevant provisions of the License Agreement and
to exercise any or all of the Purchaser’s or the Seller’s rights and remedies,
whether under the License Agreement or by operation of law, with respect
thereto; provided, that any action taken by Seller shall be in Seller’s sole
discretion. The Purchaser shall have the right, at its sole expense, to
participate in and control, with counsel appointed by it, any meeting,
discussion, action, suit or other proceeding relating to any such breach,
default or termination event or alleged breach, default or termination event,
including any counterclaim, settlement discussions or meetings; provided, that
the fees and expenses of the Purchaser’s counsel in connection therewith shall
be borne by the Seller if such breach, default or termination event or alleged
breach, default or termination event results from, or is caused by, directly or
indirectly, a breach or default by the Seller. The Seller shall make reasonably
available its relevant records and personnel to the Purchaser in connection with
any prosecution or litigation against Licensee to enforce any of the Purchaser’s
or the Seller’s rights under the License Agreement. Notwithstanding anything to
the contrary contained in this Article V, nothing herein shall prevent, restrict
or limit the Purchaser from directly enforcing Licensee’s payment obligations in
respect of the Purchased Assets with counsel selected by the Purchaser in its
sole discretion and at its sole cost and expense.

(e) Except in connection with an assignment by the Seller to any other Person
with which the Seller may merge or consolidate or to which the Seller may sell
all or substantially all of its assets or all of its assets related to Products
in accordance with the provisions of Section 8.4, the Seller shall not dispose
of, assign or otherwise transfer, or grant, incur or suffer to exist any Lien on
the License Agreement, the Purchased Assets or any of the Seller’s right, title
or interest in and to the Opiant Technology (in whole or in part), without the
prior written consent of the Purchaser.

(f) The Seller shall to the extent reasonably practicable make available its
records and personnel to the Purchaser in connection with any prosecution of
litigation by the Purchaser against Licensee to enforce any of the Purchaser’s
or the Seller’s rights under the License Agreement, and provide reasonable
assistance and authority to file and bring the litigation, including, if
required to bring the litigation, being joined as a party plaintiff. The
Purchaser shall reimburse the Seller for all out-of-pocket costs and expenses
(including reasonable attorneys’ fees) incurred in connection with this Section
5.6(f).

31

 



Section 5.7 Termination of Product Agreements; Mergers, Consolidations and Asset
Sales Involving Licensee; Manufacture of Product by Seller.

(a) Without limiting the provisions of Section 5.6, if a Counterparty or the
Seller terminates or provides written notice of termination of any Product
Agreement (in whole or in part), or any such Product Agreement is otherwise
terminated (in whole or in part), then the Seller agrees to use commercially
reasonable efforts to enter into replacement Product Agreements with suitable
replacement Counterparties as soon as reasonably practicable (any such license,
a “New Arrangement”). In the event Seller is unable to or unwilling to secure
one or more replacement Product Agreements within one hundred twenty (120) days
of any such termination, Seller agrees that Purchaser shall have the right to
negotiate a New Arrangement and grant a license of the Opiant Technology for
Products on substantially the same terms as those in the Product Agreement that
is being replaced. Seller shall provide reasonable assistance to and cooperate
with the Purchaser in such efforts as the Purchaser shall reasonably undertake
in connection with the negotiation of a license, which shall include terms no
less favorable in the aggregate to the Seller than those contained in the
Product Agreement being replaced with respect to obligations and costs imposed
on the Seller, disclaimers of the Seller’s liability, intellectual property
ownership and control, commercialization diligence and indemnification of the
Seller subject to the termination terms set forth therein, including but not
limited to Section 10.8 of the License Agreement, if applicable. All costs and
expenses (including reasonable attorneys’ fees and expenses) incurred by the
Seller and the Purchaser in connection with the negotiation and consummation of
the New Arrangement pursuant to this Section 5.7 shall be borne by the Seller.
Should the Purchaser identify any New Arrangement, the Seller agrees to
negotiate in good faith such New Arrangement that satisfies the foregoing
requirements promptly upon the written request of the Purchaser. In the event
the Seller enters into a New Arrangement, the Seller agrees to comply in all
material respects with the provisions of this Agreement in connection with the
New Arrangement and references herein to the Purchased Assets and the Product
Agreements shall be deemed to be references to any new purchased asset and any
new license agreement, constructed under the New Arrangement, and references to
Licensee or other Counterparty shall be deemed to be references to the
Counterparty to such new license agreement and that other party’s Affiliates and
sublicensees or licensees, as the case may be. Such New Arrangement shall also
provide, for no additional consideration from the Purchaser, that (i) the
Purchaser shall have the same rights as those acquired under the Product
Agreement pursuant to this Agreement and (ii) all payments and other
consideration (including any Upfront Payment and other fees) thereunder be made
by the other party to such New Arrangement directly to the Purchaser.

(b) If there occurs a merger or consolidation of the Seller, on the one hand,
and Licensee or its Affiliates, on the other hand, a sale of all or
substantially all of the Seller’s assets to Licensee or its Affiliates or a sale
or assignment of the License Agreement or the Opiant Technology by the Seller to
Licensee or its Affiliates, and in any such case the License Agreement is
terminated in connection therewith, the Seller (or its successor) shall pay to
the Purchaser royalties on net sales of Specified Products for the term of the
License Agreement on the same basis as if the License Agreement had continued
and the Purchaser’s rights with respect to the Purchased Assets and the
covenants of the Seller under this Agreement shall continue to apply on the same
basis as if the License Agreement was in place between the Seller and Licensee.

32

 



(c) For the avoidance of doubt, to the extent that Seller and or any of its
Affiliate engages in any commercialization, direct sale, manufacture or other
transfer of the Product other than pursuant to a Product Agreement (each a
“Self-commercialization Event”), the definition of Royalties shall include any
and all amounts received by Seller and/or any of its Affiliate in relation
thereto and the subject matter of this Agreement shall be deemed to cover the
amounts received by Seller and/or its Affiliate in connection therewith. In the
event that Seller and/or its Affiliate engage in any such commercialization,
direct sale, marketing or transfer of the Product, Seller and Purchaser shall
reasonably cooperate to amend this Agreement to the extent reasonably necessary.

Section 5.8 Audits. Beginning on the Closing Date, the Seller shall, upon the
Purchaser’s written request and at the Purchaser’s sole expense (and using an
accountant designated by the Purchaser and reasonably satisfactory to the
Seller), inspect and audit Licensee’s books and records at any time and from
time to time, in accordance with Section 5.13 of the License Agreement for
payments that are paid or payable to the Purchaser with respect to Royalties
beginning on or after the Royalty Commencement Date. Notwithstanding the
foregoing, the Seller shall retain the exclusive right to inspect and audit
Licensee’s books and records at any time and from time to time, in accordance
with Section 5.13 of the License Agreement, at its sole discretion and its sole
expense, for payments that are paid or payable to the Seller pursuant to the
License Agreement with respect to all amounts and payment obligations
attributable to the period prior to the Royalties Commencement Date. The Seller
and the Purchaser agree that all expenses of any inspection or audit carried out
for the benefit of the Purchaser that would otherwise be borne by the Seller
pursuant to the License Agreement shall instead be borne by the Purchaser,
provided, that such inspection or audit (and any expenses related thereto) is
approved in advance and in writing by the Purchaser.

Section 5.9 Tax Matters.

(a) Notwithstanding the accounting treatment thereof, for United States federal,
state and local tax purposes, the Seller and the Purchaser shall treat the
transactions contemplated by the Transaction Documents as a sale for United
States federal, state and local tax purposes.

(b) The parties hereto agree not to take any position that is inconsistent with
the provisions of this Section 5.9 on any tax return or in any audit or other
administrative or judicial proceeding unless (i) the other party hereto has
consented to such actions or (ii) the party hereto that contemplates taking such
an inconsistent position has been advised by nationally recognized tax counsel
in writing that there is no “reasonable basis” (within the meaning of Treasury
Regulation Section 1.6662-3(b)(3)) for the position specified in this Section
5.9. If there is an inquiry by any Governmental Authority of the Seller or the
Purchaser related to this Section 5.9, the parties hereto shall cooperate with
each other in responding to such inquiry in a reasonable manner consistent with
this Section 5.9.

33

 



ARTICLE VI
THE CLOSING

Section 6.1 Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place on the date hereof (the “Closing Date”) at the
offices of DLA Piper LLP (US) located at 1650 Market Street, Suite 4900,
Philadelphia, Pennsylvania 19103-7300, or such other place as the parties
mutually agree.

Section 6.2 Closing Deliverables of the Seller. At the Closing, the Seller shall
deliver or cause to be delivered to the Purchaser the following:

(a) the Bill of Sale executed by the Seller;

(b) an irrevocable direction to Licensee to pay the Royalties directly to the
Purchaser Account, and as to such other matters, in the form set forth in
Exhibit B executed by the Seller and by Licensee;

(c) a certificate of an executive officer of the Seller (the statements made in
which shall be true and correct on and as of the Closing Date): (i) attaching
copies, certified by such officer as true and complete, of (x) the
organizational documents of the Seller and (y) resolutions of the governing body
of the Seller authorizing and approving the execution, delivery and performance
by the Seller of the Transaction Documents and the transactions contemplated
herein and therein; (ii) setting forth the incumbency of the officer or officers
of the Seller who have executed and delivered the Transaction Documents
including therein a signature specimen of each officer or officers; and (iii)
attaching a copy, certified by such officer as true and complete, of a recent
good standing certificate of the appropriate Governmental Authority of the
Seller’s jurisdiction of organization, stating that the Seller is in good
standing under the laws of such jurisdiction;

(d) opinions of DLA Piper LLP, special counsel to the Seller, and Rice Reuther
Sullivan & Carroll, LLP, Nevada counsel to the Seller, dated the Closing Date,
substantially in the form of Exhibit C; and

(e) such other certificates, documents and financing statements as the Purchaser
may reasonably request, including (i) a financing statement reasonably
satisfactory to the Purchaser to create, evidence and perfect the sale of the
Purchased Assets pursuant to Section 2.1(c) and the back-up security interest
granted pursuant to Section 2.1(d), (ii) a solvency certificate delivered by the
Chief Financial Officer of the Seller in form and substance reasonably
satisfactory to the Purchaser and (iii) the results of a recent Lien search with
respect to the Seller, such search and results to be reasonably satisfactory to
the Purchaser.

34

 



Section 6.3 Closing Deliverables of the Purchaser. At the Closing, the Purchaser
shall deliver or cause to be delivered to the Seller the following:

(a) the Bill of Sale executed by the Purchaser; and

(b) payment of the Purchase Price in accordance with Section 2.2.

Section 6.4 Receipt. Following the Closing, the Seller shall deliver to the
Purchaser a duly executed receipt for payment of the Purchase Price.

ARTICLE VII

INDEMNIFICATION

Section 7.1 Indemnification by the Seller. The Seller agrees to indemnify and
hold each of the Purchaser and its Affiliates and any and all of their
respective partners, directors, managers, members, officers, employees, agents
and controlling persons (each, a “Purchaser Indemnified Party”) harmless from
and against, and will pay to each Purchaser Indemnified Party the amount of, any
and all Losses (including attorneys fees) awarded against or incurred or
suffered by such Purchaser Indemnified Party, whether or not involving a third
party claim, demand, action or proceeding, to the extent directly arising out of
(i) any breach of any representation, warranty or certification made by the
Seller in any of the Transaction Documents to which the Seller is party or
certificates given by the Seller to the Purchaser in writing pursuant to this
Agreement, (ii) any breach of or default under any covenant or agreement by the
Seller to the Purchaser pursuant to any Transaction Document to which the Seller
is party, (iii) any fees, expenses, costs, liabilities or other amounts incurred
or owed by the Purchaser to any brokers, financial advisors or comparable other
Persons retained or employed by it in connection with the transactions
contemplated by this Agreement, and (iv) any of Seller’s obligations and
liabilities under any contract, agreement or other arrangement (whether written
or oral) described on Schedule 3.14; provided, however, that the foregoing shall
exclude any indemnification to any Purchaser Indemnified Party to the extent
resulting from (A) the bad faith, gross negligence or willful misconduct of such
Purchaser Indemnified Party or (B) acts or omissions of the Seller based upon
the written instructions from any Purchaser Indemnified Party. Notwithstanding
the foregoing, absent the Seller’s actual fraud, in no event shall the Seller’s
indemnification obligations under clause (i) of this Section 7.1 exceed,
individually or in the aggregate, an amount equal to the Indemnification Cap,
less all Royalties received by the Purchaser, without duplication, under this
Agreement prior to and through resolution of the applicable claim.

Section 7.2 Indemnification by the Purchaser. The Purchaser agrees to indemnify
and hold each of the Seller and its Affiliates and any and all of their
respective partners, directors, managers, members, officers, employees, agents
and controlling Persons (each, a “Seller Indemnified Party”) harmless from and
against, and will pay to each Seller Indemnified Party the amount of, any and
all Losses (including attorneys’ fees) awarded against or incurred or suffered
by such Seller Indemnified Party, whether or not involving a third party claim,
demand, action or proceeding, to the extent directly arising out of (i) any
breach of any representation, warranty or certification made by the Purchaser in
any of the Transaction Documents to which the Purchaser is party or certificates
given by the Purchaser in writing pursuant to this Agreement or (ii) any breach
of or default under any covenant or agreement by the Purchaser pursuant to any
Transaction Document to which the Purchaser is party; provided, however, that
the foregoing shall exclude any indemnification to any Seller Indemnified Party
to the extent resulting from (A) the bad faith, gross negligence or willful
misconduct of such Seller Indemnified Party or (B) acts or omissions of the
Purchaser based upon the written instructions from any Seller Indemnified Party.
Notwithstanding the foregoing, absent the Purchaser’s actual fraud, in no event
shall the Purchaser’s indemnification obligations under clause (i) of this
Section 7.2 exceed, individually or in the aggregate, an amount equal to the
Purchase Price, less all payments of Royalties received by the Seller prior to
and through resolution of the applicable claim.

35

 



Section 7.3 Procedures. If any claim, demand, action or proceeding (including
any investigation by any Governmental Authority) shall be brought or alleged
against an indemnified party in respect of which indemnity is to be sought
against an indemnifying party pursuant to Section 7.1 or Section 7.2, the
indemnified party shall, promptly after receipt of notice of the commencement of
any such claim, demand, action or proceeding, notify the indemnifying party in
writing of the commencement of such claim, demand, action or proceeding,
enclosing a copy of all papers served, if any; provided, that the omission to so
notify such indemnifying party will not relieve the indemnifying party from any
liability that it may have to any indemnified party under Section 7.1 or Section
7.2 unless, and only to the extent that, the indemnifying party is actually
prejudiced by such omission. In case any such action is brought against an
indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled, at the indemnifying party’s
sole cost and expense, to participate therein and, to the extent that it may
wish, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party will not be liable to such
indemnified party under this Article VII for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and except as provided
below. In any such proceeding, an indemnified party shall have the right to
retain its own counsel, but the reasonable and documented fees and expenses of
such counsel shall be at the expense of such indemnified party unless (a) the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel, (b) the indemnifying party has assumed the defense of
such proceeding and has failed within a reasonable time to retain counsel
reasonably satisfactory to such indemnified party or (c) the named parties to
any such proceeding (including any impleaded parties) include both the
indemnifying party and the indemnified party and representation of both parties
by the same counsel would be inappropriate due to actual or potential conflicts
of interests between them based on the advice of counsel to the indemnifying
party. It is agreed that the indemnifying party shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable and documented fees and expenses of more than one separate law
firm (in addition to local counsel where necessary) for all such indemnified
parties. The indemnifying party shall not be liable for any settlement of any
proceeding effected without its written consent (such consent not to be
unreasonably withheld), but, if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any Loss by reason of such settlement or
judgment. No indemnifying party shall, without the prior written consent of the
indemnified party (such consent not to be unreasonably withheld), effect any
settlement, compromise or discharge of any claim or pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement, compromise or discharge, as the case may be, (i)
includes an unconditional written release of such indemnified party, in form and
substance reasonably satisfactory to the indemnified party, from all liability
on claims that are the subject matter of such claim or proceeding, (ii) does not
include any statement as to an admission of fault, culpability or failure to act
by or on behalf of any indemnified party and (iii) does not impose any
obligation or restriction on any indemnified party.

36

 



Section 7.4 Exclusive Remedy. Except in the case of fraud or intentional breach,
following the Closing, the indemnification afforded by this Article VII shall be
the sole and exclusive remedy for any and all Losses sustained or incurred by a
party hereto in connection with the transactions contemplated by the Transaction
Documents, including with respect to any breach of any representation, warranty
or certification made by a party hereto in any of the Transaction Documents or
certificates given by a party hereto in writing pursuant hereto or thereto or
any breach of or default under any covenant or agreement by a party hereto
pursuant to any Transaction Document. Notwithstanding anything in this Agreement
to the contrary, in the event of any breach or failure in performance of any
covenant or agreement contained in any Transaction Document, the non-breaching
party shall be entitled to specific performance, injunctive or other equitable
relief pursuant to Section 8.2.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Survival. All representations, warranties and covenants made herein
and in any other Transaction Document or any certificates delivered pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
the Closing. The rights hereunder to indemnification, payment of Losses or other
remedies based on such representations, warranties and covenants shall not be
affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time (whether before or after the
execution and delivery of this Agreement or the Closing) in respect of the
accuracy or inaccuracy of or compliance with, any such representation, warranty
or covenant. The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant, shall not affect the rights hereunder to indemnification, payment of
Losses or other remedies based on such representations, warranties and
covenants.

Section 8.2 Specific Performance. Each of the parties hereto acknowledges that
the other party hereto will have no adequate remedy at law if it fails to
perform any of its obligations under any of the Transaction Documents. In such
event, each of the parties hereto agrees that the other party hereto shall have
the right, in addition to any other rights it may have (whether at law or in
equity), to specific performance of this Agreement.

Section 8.3 Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be effective (a) upon receipt when sent
through the mails, registered or certified mail, return receipt requested,
postage prepaid, with such receipt to be effective the date of delivery
indicated on the return receipt, (b) upon receipt when sent by an overnight
courier, (c) on the date personally delivered to an authorized officer of the
party to which sent or (d) on the date transmitted by facsimile or other
electronic transmission with a confirmation of receipt, in all cases, with a
copy emailed to the recipient at the applicable address, addressed to the
recipient as follows:

37

 



if to the Seller, to:

Opiant Pharmaceuticals, Inc.
Attention: Roger Crystal
401 Wilshire Blvd., 12th Floor
Santa Monica, CA 90401
Facsimile: 917-322-2105
Email: rcrystal@opiant.com

With a copy (that does not constitute notice) to:

DLA Piper LLP (US)

1650 Market Street, Suite 4900

Philadelphia, PA 19103

Facsimile: 215-606-3341

Email: Fahd.Riaz@dlapiper.com

Attn: Fahd M.T. Riaz, Esq.

if to the Purchaser, to:

SWK Funding LLC

c/o SWK Holdings

14755 Preston Road, Suite 105

Dallas, Texas 75254

Attn: Winston Black

With a copy (that does not constitute notice) to:

Holland & Knight LLP

200 Crescent Court, Suite 1600

Dallas, Texas 75201

Attn: Ryan Magee

Each party hereto may, by notice given in accordance herewith to each of the
other party hereto, designate any further or different address to which
subsequent notices, consents, waivers and other communications shall be sent.

38

 

Section 8.4 Successors and Assigns. Subject to the remainder of this Section
8.4, the provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. The Seller shall not be entitled to assign or otherwise transfer any
Transaction Document or any of its obligations, rights or interests under any of
the Transaction Documents, in whole or in part, by operation of law, merger,
change of control or otherwise, without the prior written consent of the
Purchaser, and any purported assignment or transfer without such consent shall
be void and of no effect; provided, however, that the Seller may, upon prior
written notice to the Purchaser, but without the prior written consent of the
Purchaser, assign any of its obligations or rights under this Agreement to any
other Person with which it may merge or consolidate or to which it may sell all
or substantially all of its assets or all of its assets related to the Products,
provided that the Seller assigns all but not less than all, Product Agreements
to the assignee and the assignee under such assignment agrees to be bound by the
terms of the Transaction Documents and the Product Agreements and furnishes a
written agreement (in form and substance reasonably satisfactory to the
Purchaser) to the Purchaser to that effect. The Purchaser shall not be entitled
to assign or otherwise transfer any Transaction Document or any of its
obligations, rights or interests under any of the Transaction Documents, in
whole or in part, without the prior written consent of the Seller which shall
not be unreasonably withheld, conditioned or delayed; provided, however, that
the Purchaser may, upon prior written notice to the Seller, but without the
prior consent (written or otherwise) of the Seller, assign the Transaction
Documents or any of the Purchaser’s rights, interests or obligations thereunder
to (i) any Affiliate of the Purchaser which Affiliate shall agree in writing to
be bound to the terms and conditions of all such Transaction Documents, (ii) a
lender in connection with providing collateral security to such lender, or (iii)
in connection with any sale of all or substantially all of the assets or
securities of Purchaser or any of its Affiliates, including by way of merger. In
the event of permitted assignment by the Purchaser, the Seller shall be under no
obligation to reaffirm any representations, warranties or covenants made in this
Agreement or any of the other Transaction Documents or take any other action in
connection with any such assignment by the Purchaser.

Section 8.5 Independent Nature of Relationship. The relationship between the
Seller and the Purchaser is solely that of seller and purchaser, and neither the
Seller nor the Purchaser has any fiduciary or other special relationship with
the other party hereto or any of its Affiliates. Nothing contained herein or in
any other Transaction Document shall be deemed to constitute the Seller and the
Purchaser as a partnership, an association, a joint venture or any other kind of
entity or legal form.

Section 8.6 Entire Agreement. This Agreement, together with the Exhibits hereto
(which are incorporated herein by reference), and the other Transaction
Documents constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and supersede all prior agreements,
understandings and negotiations, both written and oral, between the parties
hereto with respect to the subject matter of this Agreement. No representation,
inducement, promise, understanding, condition or warranty not set forth herein
(or in the Exhibits hereto or the other Transaction Documents) has been made or
relied upon by either party hereto. Neither this Agreement nor any provision
hereof is intended to confer upon any Person other than the parties hereto and
the other Persons referenced in Article VII any rights or remedies hereunder.

39

 



Section 8.7 Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the extent permitted by law, in such federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in Section 8.7(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each of the parties hereto irrevocably consents to service of process in the
manner provided for notices in Section 8.3. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by law. Each of the parties hereto waives personal service of any
summons, complaint or other process, which may be made by any other means
permitted by New York law.

Section 8.8 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY HERETO WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.8.

40

 



Section 8.9 Severability. If one or more provisions of this Agreement are held
to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be excluded from this Agreement and the balance of this
Agreement shall be interpreted as if such provision were so excluded and shall
remain in full force and effect and be enforceable in accordance with its terms.
Any provision of this Agreement held invalid or unenforceable only in part or
degree by a court of competent jurisdiction shall remain in full force and
effect to the extent not held invalid or unenforceable.

Section 8.10 Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other party hereto. Any counterpart may be executed by
facsimile or other electronic transmission, and such facsimile or other
electronic transmission shall be deemed an original.

Section 8.11 Amendments; No Waivers. Neither this Agreement nor any term or
provision hereof may be amended, supplemented, restated, waived, changed or
modified except with the written consent of the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. No notice to or demand on either party
hereto in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval hereunder shall, except as may otherwise be
stated in such waiver or approval, be applicable to subsequent transactions. No
waiver or approval hereunder shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

Section 8.12 Table of Contents and Headings. The Table of Contents and headings
of the Articles and Sections of this Agreement have been inserted for
convenience of reference only, are not to be considered a part hereof and shall
in no way modify or restrict any of the terms or provisions hereof.

{SIGNATURE PAGE FOLLOWS}

41

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

  OPIANT PHARMACEUTICALS, INC.       By: /s/ Roger Crystal     Name: Roger
Crystal     Title: Chief Executive Officer         SWK FUNDING LLC       By: /s/
Winston Black     Name: Winston Black     Title: Chief Executive Officer      

[Signature Page to Purchase and Sale Agreement]

 